EXECUTION VERSION


This SECOND AMENDMENT TO STANDSTILL AGREEMENT AND THIRD AMENDMENT TO LOAN
AGREEMENT (this “Amendment”) is dated as of February 12, 2020, by and among
AKORN, INC., a Louisiana corporation (the “Company”), the other Loan Parties
under the Loan Agreement (as defined below), an ad hoc group of Lenders (as
defined below) identified on Exhibit A hereto, which constitute “Required
Lenders” under the Loan Agreement (collectively, the “Ad Hoc Group”), and the
Administrative Agent (as defined below). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Loan Agreement
or the Standstill Agreement (each, as defined below).
WHEREAS, reference is hereby made to that certain Loan Agreement dated as of
April 17, 2014 (as the same shall have been amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among the Company, the
other Loan Parties, the financial institutions from time to time parties thereto
as “Lenders” (collectively, the “Lenders” and each, a “Lender”) and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”), pursuant
to which, among other things, the Lenders have made certain loans, advances, and
other financial accommodations to the Company;
WHEREAS, reference is hereby made to: (a) that certain Standstill Agreement and
First Amendment to Loan Agreement dated as of May 6, 2019 (the “Standstill
Agreement”), by and among the Company, the other Loan Parties, the
Administrative Agent, the Ad Hoc Group, certain other Lenders (collectively,
with the Ad Hoc Group, the “Standstill Lenders”), as amended by (b) that certain
First Amendment to Standstill Agreement and Second Amendment to Loan Agreement
Dated as of December 13, 2019, by and among the Company, the other Loan Parties,
the Administrative Agent and the Standstill Lenders, pursuant to which, among
other things: (a) the Standstill Lenders agreed to standstill from exercising
certain remedies under the Loan Agreement in connection with the Specific
Covenants and Specific Matters (each, as defined in the Standstill Agreement);
and (b) the Company, the other Loan Parties, and the Standstill Lenders, amended
the Loan Agreement as set forth therein;
WHEREAS, Section 13(a) of the Standstill Agreement and Section 9.02 of the Loan
Agreement permit amendment of the Standstill Agreement by the Company with
consent of Required Lenders; and
WHEREAS, the Company and the Lenders party hereto (constituting Required
Lenders) agree to the amendments to the Standstill Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the parties hereto agree
as follows:
Section 1.Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Loan Agreement
and Standstill Agreement, as applicable.
Section 2.    Amendments to the Standstill Agreement. The Standstill Agreement
(including the schedules and exhibits thereto) is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: underlined text) as set forth in the
marked blacklined copy of the Standstill Agreement attached as Annex I hereto
(which shall be the Standstill Agreement). Said Annex I has been blacklined to
show all changes from the Standstill Agreement as in effect immediately prior to
the date hereof, it being agreed that, by virtue of this Amendment upon the
effectiveness hereof, any amendments or other modifications to the Standstill
Agreement prior to the date hereof that are not reflected in said Annex I shall
cease to be in effect or, as the case may be, shall be modified as set forth in
said Annex I, and Annex I shall for all purposes be deemed to constitute the
Standstill Agreement.
Section 3.    Effectiveness. This Amendment shall be effective on the date (the
“Amendment Effective Date”) on which:
3.1Delivery of Agreement. This Amendment, duly authorized and executed by the
Company, the Administrative Agent and the Standstill Lenders (constituting the
Required Lenders at such time), shall have been delivered to each of the
Company, the Administrative Agent, and the Standstill Lenders;
3.2No Default. Except for any Default or Event of Default with respect to the
Specified Matters, both immediately before and after giving effect to this
Amendment, no Default or Event of Default would then exist or would result
therefrom;
3.3Representations and Warranties. Except with respect to the Specified Matters,
all representations and warranties of the Company and the other Loan Parties set
forth herein, in the Standstill Agreement, in the Loan Agreement, and in any
other Loan Document shall be true and correct in all material respects (or, with
respect to those representations and warranties expressly limited by their terms
by materiality or material adverse effect qualifications, in all respects) as of
the Amendment Effective Date as if made on such date (except to extent that such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such date);
3.4No Material Adverse Effect. Both immediately before and after giving effect
to this Amendment, no Material Adverse Effect shall have occurred and be
continuing or would result therefrom, excluding a Material Adverse Effect (if
any) relating to any of the Specified Matters;
3.5Closing Certificates. The Administrative Agent shall have received a
certificate, dated as of the date hereof, of a duly authorized officer of the
Company, to the effect that, at and as of the Amendment Effective Date, both
before and after giving effect to this Amendment, (x) the conditions specified
in this Section 3 have been satisfied or waived and (y) all Material
Subsidiaries that are Domestic Subsidiaries are Loan Parties as of the Amendment
Effective Date (it being understood and agreed, that the Administrative Agent
may conclusively rely on such certificates as evidence of such satisfaction of
the conditions specified in this Section 3);
3.6Fees and Expenses. The Company shall (i) pay or reimburse all reasonable and
documented fees and expenses for Gibson Dunn, as legal advisor to the Ad Hoc
Group, and Greenhill, as financial advisor to the Ad Hoc Group, on the terms set
forth in the Standstill Agreement to the extent invoiced at least one (1)
Business Day prior to the Amendment Effective Date and (ii) pay or reimburse all
reasonable and documented out-of-pocket fees and expenses of the Administrative
Agent in connection with this Amendment and the other Loan Documents (including
reasonable out-of-pocket fees, costs, and expenses of outside counsel for the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior
to the Amendment Effective Date;
For the avoidance of doubt, the Administrative Agent is hereby authorized to and
shall post this Agreement to all Public-Side Lenders and Private-Side Lenders on
the Amendment Effective Date (or as soon as practicable thereafter).
Section 4.    Entire Agreement. This Amendment, the Standstill Agreement, the
Loan Agreement, and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.
Section 5.    Governing Law; Jurisdiction; Consent to Service of Process.
5.1    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.
5.2    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against the Company or its properties in the courts of any
jurisdiction.
5.3    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph 5.2 of this Section 5. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
5.4    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 16(r) of the Standstill Agreement.
Nothing in any Loan Document will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
Section 6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.
Section 7.    Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
Section 8.    Loan Document. This Amendment constitutes a “Loan Document” for
all purposes of the Standstill Agreement, the Loan Agreement, and the other Loan
Documents.
Section 9.    Reaffirmation. Each of the undersigned Loan Parties acknowledges
(i) all of its obligations under the Standstill Agreement, the Loan Agreement,
and the other Loan Documents to which it is a party are hereby reaffirmed and
remain in full force and effect on a continuous basis and (ii) the execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent, the Standstill Lenders, or the other Lenders,
constitute a waiver of any provision of any of the Loan Documents, or serve to
effect a novation of the Loan Document Obligations.
Section 10.    Lender Representations and Warranties. Each of the undersigned
Lenders hereby represents and warrants that the representations and warranties
and acknowledgements set forth herein and in the Standstill Agreement (as
amended hereby) are true and correct as of the Amendment Effective Date.
Section 11.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 12.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 13.    Effect of Amendment. Each reference that is made in the
Standstill Agreement or the Loan Agreement or any other Loan Document to the
Standstill Agreement or the Loan Agreement shall hereafter be construed as a
reference to the Standstill Agreement and/or Loan Agreement, as amended hereby.
Except as herein otherwise specifically provided, all provisions of the
Standstill Agreement and the Loan Agreement shall remain in full force and
effect and be unaffected hereby and this Amendment will not by implication or
otherwise alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Standstill
Agreement or the Loan Agreement or any other provision of the Standstill
Agreement, the Loan Agreement, or any other Loan Document, all of which are
ratified and affirmed in all respects and will continue in full force and
effect. For the avoidance of doubt, on and after the Amendment Effective Date,
this Amendment shall for all purposes constitute a Loan Document.
Section 14.    Direction to the Administrative Agent; Indemnity. Each Lender
party hereto hereby consents, authorizes and directs the Administrative Agent to
execute and deliver this Amendment and to take the actions contemplated herein.
Each Standstill Party confirms and agrees that (i) the Administrative Agent is
only entering into this Amendment at the direction of the Required Lenders, (ii)
subject to the terms of the Loan Agreement and the other Loan Documents
(including this Amendment), any action or inaction taken hereunder by the
Administrative Agent shall be at the express direction of the Required Lenders
(including, without limitation, any determination that a Default, Event of
Default, and/or Standstill Event of Default has occurred and/or that the
Standstill Period has ended) and (iii) the indemnification provisions set forth
in the Loan Agreement and the other Loan Documents (including, without
limitation, the indemnification provisions set forth in Sections 9.03(b) and
9.03(c) of the Loan Agreement) shall apply to actions taken by the
Administrative Agent in connection with this Amendment.


[Signature Pages to Follow]

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first written above.
THE COMPANY:


AKORN, INC.


By:    /s/ Duane Portwood    
    Name: Duane Portwood
    Title: Chief Financial Officer




OTHER LOAN PARTIES:

ADVANCED VISION RESEARCH, INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


AKORN (NEW JERSEY), INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


AKORN ANIMAL HEALTH, INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


AKORN OPHTHALMICS, INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


AKORN SALES, INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary



INSPIRE PHARMACEUTICALS, INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


OAK PHARMACEUTICALS, INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


HI-TECH PHARMACAL CO., INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


10 EDISON STREET LLC


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary of Hi-Tech Pharmacal Co., Inc. its
member


13 EDISON STREET LLC


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary of Hi-Tech Pharmacal Co., Inc. its
member


VPI HOLDINGS CORP.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


VPI HOLDINGS SUB, LLC


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary



VERSAPHARM INCORPORATED


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


COVENANT PHARMA INC.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


OLTA PHARMACEUTICALS CORP.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary


CLOVER PHARMACEUTICALS CORP.


By:    /s/ Joseph Bonaccorsi    
    Name: Joseph Bonaccorsi
    Title: Secretary




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:    /s/ Justin Martin    
    Name: Justin Martin
    Title: Authorized Officer


[LENDERS]




Magnetite VII, Limited
BY: BlackRock Financial Management Inc., Its Collateral Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory




Magnetite VIII, Limited
BY: BlackRock Financial Management Inc., Its Collateral Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory




Magnetite XII, LTD.
BY: BlackRock Financial Management, Inc., its Collateral Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory






Magnetite XIV-R, Limited
By: BlackRock Financial Management, its Investment Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory






MAGNETITE XIX, LIMITED
By: BlackRock Financial Management, Inc. as Asset Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory






Magnetite XV, Limited
By: BlackRock Financial Management, Inc., as Investment Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory




Magnetite XVI, Limited
By: BlackRock Financial Management, Inc., as Portfolio Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory






Magnetite XVII, Limited
By: BLACKROCK FINANCIAL MANAGEMENT, INC., as Interim Investment Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory






Magnetite XVIII, Limited
By: BlackRock Financial Management, Inc., its Collateral Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory






Magnetite XX, Limited
By: BlackRock Financial Management, Inc., as Portfolio Manager
By:
/s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory




BlackRock Financial Management, Inc., on behalf of funds and accounts listed
below:
•
Magnetite XII, LTD.

•
Magnetite XIV-R, Limited

•
Magnetite XV, Limited

•
Magnetite XVI, Limited

•
Magnetite XVII, Limited

•
Magnetite XVIII, Limited

•
Magnetite XIX, Limited

•
Magnetite XX, Limited

•
Magnetite VIII, Limited

By:
/s/ AnnMarie Smith    
Name: AnnMarie Smith
Title: Authorized Signatory




BlueMountain CLO XXII Ltd.
By: BlueMountain Capital Management, LLC, its
portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer and Deputy GC

BlueMountain CLO 2012-2 Ltd.
By: BlueMountain Capital Management, LLC, its portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer and Deputy GC

BlueMountain CLO 2013-1 Ltd.
By: BlueMountain CLO Management, LLC, its portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer and Deputy GC

BlueMountain CLO 2014-2 Ltd.
By: BlueMountain Capital Management, LLC, its portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer and Deputy GC






BlueMountain Fuji US CLO I Ltd.
By: BlueMountain Fuji Management, LLC, its portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer

BlueMountain Fuji US CLO II Ltd.
By: BlueMountain Fuji Management, LLC, its portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer

BlueMountain Fuji US CLO III Ltd.
By: BlueMountain Fuji Management, LLC, its portfolio manager
By:
/s/ Eric Albert    
Name: Eric Albert
Title: Chief Compliance Officer




CANYON-ASP FUND, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON BALANCED MASTER FUND, LTD.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON DISTRESSED OPPORTUNITY
MASTER FUND II, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON DISTRESSED OPPORTUNITY
MASTER FUND III, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory




CANYON-SL VALUE FUND, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON DISTRESSED TX (A), LLC
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

THE CANYON VALUE REALIZATION MASTER FUND, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON-EDOF (MASTER) L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory




CANYON-GRF MASTER FUND II, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON NZ-DOF INVESTING, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

EP CANYON, LTD
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON VALUE REALIZATION MAC 18, LTD.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory




CANYON VALUE REALIZATION FUND, L.P.
By:
Canyon Capital Advisors LLC,
its investment advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

CANYON BLUE CREDIT INVESTMENT FUND L.P.
By:
Canyon Capital Advisors LLC,
its Co-Investment Advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory

By:
Canyon Partners Real Estate LLC,
its Co-Investment Advisor

By:
/s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan
Title: Authorized Signatory




CARLYLE INVESTMENT MANAGEMENT LLC
Signed for and on behalf of:
Carlyle Global Market Strategies CLO 2012-3, Ltd.
Carlyle Global Market Strategies CLO 2012-4, Ltd.
Carlyle Global Market Strategies CLO 2013-1, Ltd.
Carlyle Global Market Strategies CLO 2013-2, Ltd.
Carlyle Global Market Strategies CLO 2013-3, Ltd.
Carlyle Global Market Strategies CLO 2013-4, Ltd.
Carlyle Global Market Strategies CLO 2015-2, Ltd.
Carlyle Global Market Strategies CLO 2015-3, Ltd.
Carlyle Global Market Strategies CLO 2015-4, Ltd.
Carlyle Global Market Strategies CLO 2015-5, Ltd.
Carlyle Global Market Strategies CLO 2016-1, Ltd.
Carlyle C17 CLO, Ltd.
Carlyle Global Market Strategies CLO 2014-2-R, Ltd.
Carlyle Global Market Strategies CLO 2014-3-R, Ltd.
Carlyle Global Market Strategies CLO 2014-4R, Ltd.
By:
/s/ Glori Graziano    
Name: Glori Graziano
Title: Managing Director




CIFC Event Driven Opportunities Master Fund, LP By: CIFC Asset Management LLC,
as Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2012-II-R, Ltd.
By: CIFC VS Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2013-I, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2013-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2013-III-R Ltd.
By: CIFC VS Management LLC, as Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2013-IV, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2014, Ltd.
By: CIFC Asset Management LLC, its Portfolio Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2014-III, Ltd.
BY: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2014-II-R, Ltd.
By: CIFC Asset Management LLC, as Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2014-IV-R, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2014-V, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2015-I, Ltd.
BY: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2015-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2015-III, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2015-IV, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2015-V, Ltd
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2016-I, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2017-I, Ltd
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2017-II, Ltd.
By: CIFC CLO Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2017-III, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2017-IV, Ltd.
By: CIFC CLO Management LLC, its Collateral Manager, by and on behalf of each of
its series, Series M-1, Series O-1 and Series R-1
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2017-V, Ltd.
By: CIFC CLO MANAGEMENT II LLC, as Collateral Manager
By and on behalf of each of its series, SERIES M-1, SERIES O-1, and SERIES R-1
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2018-I, Ltd.
By: CIFC CLO MANAGEMENT II LLC, as Collateral Manager
By and on behalf of each of its series, SERIES M-1, SERIES O-1, and SERIES R-1
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Funding 2018-II, Ltd.
By: CIFC CLO Management II LLC, its Collateral Manager, by and on behalf of each
of its series, Series M-1, Series O-1 and Series R-1
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2018-III, Ltd.
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CIFC Funding 2018-IV, Ltd.
By: CIFC CLO Management II LLC, as Collateral Manager By and on behalf of each
of its series, SERIES M-1, SERIES O-1, and SERIES R-1
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Loan Opportunity Fund II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research






CIFC Loan Opportunity Fund, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Robert Mandery    
Name: Robert Mandery
Title: Co-Head of Investment Research




CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM
By: Credit Suisse Asset Management, LLC, as investment manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
By: Credit Suisse Asset Management, LLC, as investment advisor
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




CREDIT SUISSE ASSET MANAGEMENT INCOME FUND, INC.
By: Credit Suisse Asset Management, LLC, as investment advisor
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




BENTHAM SYNDICATED LOAN FUND
By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for Challenger
Investment Services Limited, the Responsible Entity for Bentham Syndicated Loan
Fund
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




BENTHAM STRATEGIC LOAN FUND
By: Credit Suisse Asset Management, LLC, as Sub Advisor for Bentham Asset
Management Pty Ltd., the agent and investment manager to Fidante Partners
Limited, the trustee for Bentham Strategic Loan Fund
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




THE CITY OF NEW YORK GROUP TRUST
By: Credit Suisse Asset Management, LLC, as its manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




CREDIT SUISSE NOVA (LUX)
By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management
Limited, each as Co-Investment Adviser to Credit Suisse Fund Management S.A.,
management company for Credit Suisse Nova (Lux)
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




CREDIT SUISSE STRATEGIC INCOME FUND
By: Credit Suisse Asset Management, LLC, as investment advisor
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




CREDIT SUISSE HIGH YIELD BOND FUND
By: Credit Suisse Asset Management, LLC, as investment advisor
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING X, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XI, LTD
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XII, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XIII, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XIV, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XV, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XVII, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XIX, LTD.
By: Credit Suisse Asset Management, LLC, as collateral manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XL, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XLI, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




MADISON PARK FUNDING XLIII, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




Maryland State Retirement and Pension System
By: Credit Suisse Asset Management, LLC as manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




ONE ELEVEN FUNDING I, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




ONE ELEVEN FUNDING II, LTD.
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




ONE ELEVEN FUNDING III, LTD
By: Credit Suisse Asset Management, LLC, as portfolio manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




DOLLAR SENIOR LOAN FUND, LTD.
By: Credit Suisse Asset Management, LLC, as investment manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




DOLLAR SENIOR LOAN MASTER FUND II, LTD.
By: Credit Suisse Asset Management, LLC, as investment manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




DOLLAR SENIOR LOAN INCOME FUND, LTD.
By: Credit Suisse Asset Management, LLC, as investment manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




COPPERHILL LOAN FUND I, LLC
By: Credit Suisse Asset Management, LLC, as investment manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




WIND RIVER FUND LLC
By: Credit Suisse Asset Management, LLC, as Investment Manager
By:
/s/ Thomas Flannery    
Name: Thomas Flannery
Title: Managing Director




AGF FLOATING RATE INCOME FUND
BY: EATON VANCE MANAGEMENT AS PORTFOLIO MANAGER
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Brighthouse Funds Trust I -
Brighthouse/Eaton Vance Floating Rate Portfolio By: Eaton Vance Management as
Investment Sub-Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance CLO 2013-1 LTD.
By: Eaton Vance Management
Portfolio Manager
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance CLO 2014-IR, Ltd.
By: Eaton Vance Management
As Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance CLO 2015-1 Ltd.
By: Eaton Vance Management Portfolio Manager
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance CLO 2018-1, Ltd.
By: Eaton Vance Management
Portfolio Manager
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance CLO 2019-1, Ltd.
By: Eaton Vance Management
As Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance Floating-Rate
Income Plus Fund
By: Eaton Vance Management
as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance Floating-Rate
2022 Target Term Trust
By: Eaton Vance Management
as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




EATON VANCE SENIOR
FLOATING-RATE TRUST
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




EATON VANCE FLOATING-RATE
INCOME TRUST
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio
By: Eaton Vance Management as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




EATON VANCE SENIOR INCOME TRUST
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance Short Duration
Diversified Income Fund
By: Eaton Vance Management
As Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance Institutional Senior Loan Plus Fund
By: Eaton Vance Management as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




EATON VANCE
LIMITED DURATION INCOME FUND
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance Floating Rate Portfolio
By: Boston Management and Research
as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




SENIOR DEBT PORTFOLIO
By: Boston Management and Research as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




Eaton Vance VT Floating-Rate Income Fund
By: Eaton Vance Management as Investment Advisor
By:
/s/ Michael B. Botthof    
Name: Michael B. Botthof
Title: Vice President




GTAA PineBridge LP
By: PineBridge Investments LLC
As Investment Advisor
By:
/s/ Andrew Meissner    
Name: Andrew Meissner
Title: Authorized Signatory




South Carolina Retirement Systems Group Trust
By: PineBridge Investments LLC
As Investment Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




CSAA Insurance Exchange
By: PineBridge Investments LLC
As Investment Advisor
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




PineBridge Global Opportunistic DM Credit
Master Fund LP
By: PineBridge Investments LLC
As Investment Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XV CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XIX CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XX CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XXI CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XXII CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XXIII CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory






Galaxy XXIV CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XXVII CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XXVIII CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




Galaxy XXIX CLO Ltd
By: PineBridge Investments LLC
As Collateral Manager
By:/s/ Andrew Meissner

Name: Andrew Meissner
Title: Authorized Signatory




SunAmerica Income funds- AIG Strategic Bond Fund
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




Fire and Police Pension Fund, San Antonio
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




RLI Insurance Company
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




Portico Benefit Services
By: PineBridge Investments LLC
As Investment Advisor
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




PineBridge Senior Floating Rate Income Fund
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




PBI-K US Loan Master Fund 2017-7 a Series
Trust of Global Cayman Investment Trust
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




PBI Stable Loan Fund a series trust of MYL Investment Trust
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




PineBridge Senior Secured Loan Fund Ltd
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




PineBridge SARL
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




Teachers’ Retirement System of the City of New York
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




New York City Police Pension Fund
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




Valic Company II – Strategic Bond Fund
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




IA Clarington Global Bond Fund
By: PineBridge Investments LLC
Its Investment Sub-Advisor
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




Stichting Blue Sky Active Fixed Income US Leveraged Loan Fund
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




American International Group, Inc. Retirement Plan Master Trust, Trust for
Defined Benefit
By: PineBridge Investments LLC
As Investment Manager
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




Transamerica Unconstrained Bond
By: PineBridge Investments LLC
Its Subadvisor
By:/s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director




UAW Retiree Medical Benefits Trust (Chrysler Separate Retiree Account)
By: State Street Bank and Trust Company, solely in its capacity as Trustee for
UAW Retiree Medical Benefits Trust (solely for the benefit of the Chrysler
Separate Retiree Account), as directed by PineBridge Investments LLC as
Investment Manager, and not in its individual capacity
By:/s/ Chris Hunter

Name: Chris Hunter
Title: Vice President




UAW Retiree Medical Benefits Trust (GM Separate Retiree Account)
By: State Street Bank and Trust Company, solely in its capacity as Trustee for
UAW Retiree Medical Benefits Trust (solely for the benefit of the GM Separate
Retiree Account), as directed by PineBridge Investments LLC as Investment
Manager, and not in its individual capacity
By:/s/ Chris Hunter

Name: Chris Hunter
Title: Vice President




UAW Retiree Medical Benefits Trust (Ford Separate Retiree Account)
By: State Street Bank and Trust Company, solely in its capacity as Trustee for
UAW Retiree Medical Benefits Trust (solely for the benefit of the Ford Separate
Retiree Account), as directed by PineBridge Investments LLC as Investment
Manager, and not in its individual capacity
By:/s/ Chris Hunter

Name: Chris Hunter
Title: Vice President




STONEHILL MASTER FUND LTD.
By: Stonehill Capital Management LLC,
its Investment Adviser
By:/s/ Steven Nelson

Name: Steven Nelson
Title: CFO




STONEHILL INSTITUTIONAL PARTNERS, L.P.
By: Stonehill Capital Management LLC,
its Investment Adviser
By:/s/ Steven Nelson

Name: Steven Nelson
Title: CFO




BayCity Alternative Investment Funds SICAV — SIF — BayCity US Senior Loan Fund
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




BayCity Senior Loan Master Fund, LTD.
BY: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




California Street CLO IX, Limited Partnership
BY: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Menard, Inc.
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Nuveen Floating Rate Income Fund
BY: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Nuveen Floating Rate Income Opportunity Fund BY: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Nuveen Senior Income Fund
BY: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Nuveen Short Duration Credit Opportunities Fund BY: Symphony Asset Management
LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Nuveen Symphony Floating Rate Income Fund
BY: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




PENSIONDANMARK
PENSIONSFORSIKRINGSAKTIESELSKAB
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Principal Diversified Real Asset CIT
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Principal Funds Inc, — Diversified Real Asset Fund BY: Symphony Asset Management
LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




SCOF-2 LTD.
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Symphony CLO XVIII, Ltd
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




Symphony Floating Rate Senior Loan Fund
By: Symphony Asset Management LLC
By:/s/ Judith MacDonald

Name: Judith MacDonald
Title: General Counsel/Authorized Signature




BOWMAN PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

BRISTOL PARK CLO LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

BURNHAM PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

BUTTERMILK PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

CATSKILL PARK CLO LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

CHENANGO PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

COLE PARK CLO LIMITED
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

COOK PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

CUMBERLAND PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

DEWOLF PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

DORCHESTER PARK CLO DAC
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

EMERSON PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

GILBERT PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

GREENWOOD PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

GRIPPEN PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

JAY PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

MYERS PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

SENECA PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

STEWART PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

THACHER PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

THAYER PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

TREMAN PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

TRYON PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

WEBSTER PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory

WESTCOTT PARK CLO, LTD.
By:    GSO / Blackstone Debt Funds Management LLC, as Collateral Manager
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
Title: Authorized Signatory




Western Asset Management Company, LLC, as investment manager and agent on behalf
of certain of its accounts and/or funds
By    /s/ Adam Wright    
Name: Adam Wright
Title: Manager, U.S. Legal Affairs





MidOcean Credit Fund Management, LP
By: Ultramar Credit Holdings Ltd., its General Partner
By:
/s/ Damion Brown    
Name: Damion Brown
Title: Director








Exhibit A


Ad Hoc Group


1.
Eaton Vance Management

2.
CIFC Asset Management

3.
The Carlyle Group

4.
Funds, accounts, and other investment vehicles managed, advised, or sub-advised
by Credit Suisse Asset Management, LLC

5.
Certain funds and accounts under management by BlackRock Financial Management,
Inc. and its affiliates

6.
Western Asset Management

7.
GSO Capital Partners

8.
PineBridge Investments

9.
Stonehill Capital Management

10.
BlueMountain Capital Management

11. Canyon Capital
12.
Symphony Asset Management

13. MidOcean Partners



ANNEX I


STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT
THIS STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT (this
“Agreement”)1 is made as of May 6, 2019, by and among AKORN, INC., a Louisiana
corporation (the “Company”), the other Loan Parties under the Loan Agreement (as
defined below), an ad hoc group of Lenders (as defined below) identified on
Exhibit A hereto, which constitute the “Required Lenders” under the Loan
Agreement (collectively, the “Ad Hoc Group”), certain other Lenders, and the
Administrative Agent (as defined below). The Administrative Agent, the Ad Hoc
Group, the other Lenders party hereto (collectively, with the Ad Hoc Group, the
“Standstill Lenders”), the Company and the other Loan Parties shall be referred
to collectively as the “Standstill Parties”, and each shall be referred to
individually as a “Standstill Party.” Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Loan
Agreement.
RECITALS
WHEREAS, the Company, the other Loan Parties, the financial institutions from
time to time parties thereto as “Lenders” (collectively, the “Lenders” and each,
a “Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), have entered into that certain Loan Agreement dated as
of April 17, 2014 (as the same shall have been amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which,
among other things, the Lenders have made certain loans, advances, and other
financial accommodations to the Company;
WHEREAS, the Standstill Lenders constitute “Required Lenders” as that term is
defined under the Loan Agreement;
WHEREAS, the Standstill Lenders and the Company have engaged in good faith,
arm’s-length negotiations regarding a proposed standstill agreement solely with
respect to the Lenders’ rights and remedies under the Loan Agreement or the
other Loan Documents as a result of any alleged Event of Default arising from
any: (1) alleged breach of any of the covenants contained in Sections 5.01,
5.02, 5.03, 5.06 or 5.07 of the Loan Agreement (the “Specified Covenants”), to
the extent the facts and circumstances giving rise to any such breach (i) are
publicly available as of the First Amendment Effective Date (as defined herein),
or (ii) are not publicly available but have been disclosed in writing (x) to
private side Lenders via IntraLinks; or (y) to Gibson Dunn & Crutcher LLP
(“Gibson Dunn”)2 and/or Greenhill & Co. (“Greenhill”), as legal counsel and
financial advisor, respectively, to the Ad Hoc Group (collectively, the “Ad Hoc
Group Advisors”); and (2) failure to enter into a Comprehensive Amendment (as
defined hereinin the Second Amendment) under the First Amendment (as defined
herein) on or before December 13, 2019or to reach an agreement in principle with
respect thereto (such facts and circumstances described in clauses (1) and (2),
(including, for the avoidance of doubt, the existence of this Agreement) the
“Specified Matters”);
WHEREAS, as a result of these negotiations (and in the case of the
Administrative Agent, as a result of the direction of the Required Lenders to
the Administrative Agent set forth in Section 12 hereof), the Company and the
other Loan Parties have requested, and the Standstill Lenders have agreed,
solely with respect to the Specified Matters, to enter into this Agreement
solely for the Standstill Period (as defined below), subject to and in
accordance with the terms and conditions set forth herein; and
WHEREAS, the Company and the other Loan Parties have further requested, and the
Standstill Lenders have agreed, subject to the terms and conditions set forth in
this Agreement, to amend the Loan Agreement as set forth herein.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Standstill Party, intending to
be legally bound hereby, agrees as follows:
1.
1.     Incorporation of Recitals; No Waiver; No Admission of Liability.

(a)
(a)    Incorporation of Recitals. The Recitals to this Agreement are hereby
incorporated by reference as fully set forth herein and the Company, the other
Loan Parties, the Administrative Agent, and the Lenders acknowledge these
Recitals to be true and correct.

(b)
(b)    No Waiver. Nothing in this Agreement should in any way be deemed a waiver
of any Default or Event of Default relating to any Specified Matter or any other
Default, Event of Default, or term or provision of the Loan Agreement or any of
the other Loan Documents. The Administrative Agent and the Lenders have not
waived or released, are not by this Agreement waiving or releasing, and have no
present intention of waiving or releasing, any Defaults or Events of Default
relating to the Specified Matters, or any other Defaults or Events of Default
that may have occurred prior to the date hereof or that may occur after the date
hereof, or any remedies or rights of the Administrative Agent or the Lenders
with respect thereto, all of which are hereby reserved. Any waiver of any
Defaults or Events of Default relating to the Specified Matters or any other
Default or Event of Default shall only be effective if set forth in a written
instrument executed and delivered in accordance with the provisions of Section
9.02 of the Loan Agreement.

(c)
(c)    No Admission of Liability. The execution of this Agreement and the
fulfillment of its terms is not to be construed as and does not constitute an
admission or absence of any right, remedy, claim, defense, liability or
wrongdoing or responsibility on the part of any Standstill Party. Entry into
this Agreement shall not constitute an admission by the Company or any other
Loan Party to the occurrence or non-occurrence of a Default or Event of Default,
including with respect to the Specified Matters. The Standstill Lenders hereby
acknowledge that, as of the Second Amendment Effective Date, to the best of
their knowledge, they are not aware of any potential Defaults or Events of
Default other than with respect to the Specified Covenants relating to the
Specified Matters.

2.
2.     Standstill Period. The “Standstill Period” shall mean the period of time
from the Effective Date through the earliest of (i) February 7, 2020 (such date,
the “Termination Date”) (provided that up to and including the Termination Date,
the Company, the Ad Hoc Group, and the Ad Hoc Group Advisors shall negotiate in
good faith with respect to the terms of a Comprehensive Amendment), upon the
delivery of a notice of termination of the Standstill Period by the Required
Lenders (which may be delivered in their sole discretion), the occurrence of a
Default or Event of Default under the Loan Agreement or the other Loan Documents
or (ii) upon the delivery of a notice of termination of the Standstill Period by
the Required Lenders (which may be delivered in their sole discretion), the
occurrence of a Default or Event of Default under the Loan Agreement or the
other Loan Documents, or (iii) upon the delivery of a notice of termination of
the Standstill Period by the Required Lenders (which may be delivered in their
sole discretion), the termination of this Agreement as a result of any breach
of, or non-compliance with, any provision of this Agreement by the Company or
any other Loan Party, including without limitation any such breach or
non-compliance of or with any Affirmative Covenant, Negative Covenant,
Milestone, or Other Covenant (each as defined herein) by the Company or any
other Loan Party, subject, in each case, to any applicable cure period expressly
set forth herein (each, a “Standstill Event of Default”), excluding with respect
to clause (ii), for the avoidance of doubt, any Default or Event of Default
relating to a Specified Matter (the foregoing period, the “Standstill Period”).
The occurrence of any one of the events described in clauses (i), and (ii), and
(iii) of this Section 2 shall constitute a “Termination Event” hereunder.

3.
Sale Process. During the Standstill Period, the Company will market and conduct
a sale process for substantially all of its assets, free and clear of
liabilities (subject to customary exceptions), and in accordance with the
Milestones set forth herein (the “Sale Process”). The Sale Process will be
consummated on either an out-of-court or in-court basis (including through the
filing of chapter 11 cases (the “Chapter 11 Cases”) in a United States
Bankruptcy Court (the “Bankruptcy Court”) in order to effectuate the Sale
Process pursuant to 11 U.S.C. § 101-1532 (the “Bankruptcy Case,” and such
transaction the “Sale Transaction”)).

4.
3.     Standstill. Subject to the terms and conditions herein set forth and in
reliance upon the Company’s and the other Loan Parties’ representations,
acknowledgments, agreements and warranties herein contained, including, without
limitation, the satisfaction of the conditions precedent set forth in Section
911 herein, the Standstill Parties agree that during the Standstill Period,
neither the Administrative Agent nor the Lenders shall (i) declare, and such
parties shall be prohibited from declaring, any Event of Default under the Loan
Agreement or the other Loan Documents or (ii) otherwise seek to exercise any
rights or remedies under the Loan Agreement or the other Loan Documents, in each
case of clauses (i) and (ii) above, to the extent directly relating to any
Specified Matter. The Administrative Agent’s and the Lenders’ agreement to
standstill is temporary and limited in nature and shall not be deemed: (i) to
preclude or prevent the Administrative Agent or the Standstill Lenders from
exercising any rights and remedies under the Loan Documents, applicable law or
otherwise arising on account of (A) any Default or Event of Default other than
those with respect to the Specified Matters, (B) the Specified Matters from and
after the termination of the Standstill Period following the occurrence of a
Standstill Event of Default, (C) the Specified Matters from and after the
Termination Date, or (D) the right to seek payment of attorneys’ fees, financial
advisor fees, and other costs and expenses in connection with the preparation,
negotiation, execution and delivery of this Agreement and the exercise of the
rights and remedies described herein or otherwise in connection with the Loan
Documents; (ii) to effect any amendment of the Loan Agreement or any of the
other Loan Documents, all of which shall remain in full force and effect in
accordance with their respective terms, as modified hereby; (iii) to constitute
a waiver of any Default or Event of Default relating to the Specified Matters or
any other Default or Event of Default (whether now existing or hereafter
occurring) or any term or provision of the Loan Agreement or any of the other
Loan Documents; or (iv) to establish a custom or course of dealing among any
Loan Party, the Administrative Agent and the Standstill Lenders.

5.
4.     Termination of Agreement. Except as expressly set forth herein, this
Agreement and all provisions herein, shall terminate upon the occurrence of a
Termination Event.

6.
5.     Affirmative Covenants. Until the occurrence of a Termination Event, the
Company and the other Loan Parties covenant and agree that during the Standstill
Period, the Company will (the “Affirmative Covenants”):

(a)
(a)    furnish monthly 3-statement financials and Key Performance Indicators
(“KPI”) reporting included in the Company’s management reporting to the Ad Hoc
Group Advisors (which reporting shall include volume and pricing for the top 30
products), in each case no later than thirty (30) days after the end of each
month; provided that, commencing in January 2020, the 3-statement financials
shall be retroactively adjusted to be in a format comparable to the Business
Plan and the 2019 budget on a monthly basis, beginning as of September 30, 2019,
and shall include a breakdown of manufacturing costs by key components and by
manufacturing facility; for the avoidance of doubt, the retroactively adjusted
financials shall be delivered no later than January 30, 2020; provided further
that, beginning in January 2020, the 3-statement financials shall be reported in
a format comparable to the existing Business Plan, the 2020 Budget (as defined
herein), and the updated Business Plan;

(b)
(b)    provide the Ad Hoc Group Advisors operating statistics broken down by
facility (e.g., production levels, capacity utilized, etc.) and plant KPIs on a
monthly basis, in each case no later than thirty (30) days after the end of each
month;

(c)
(c)    beginning in January 2020 with respect to December 2019 results, provide
the Ad Hoc Group Advisors pipeline reporting for each product under development,
which reports shall include information with respect to (i) manufacturing
facility, (ii) product category, , (iii) estimate of filing and launch dates,
(iv) estimated market size, (v) estimated competitors at launch, (vi) projected
research and development expenses, (vii) commentary on stage of development,
with the Company to use reasonable efforts to provide key open workstreams and
estimated milestones for FDA filing, and (viii) primary development facility, if
applicable; provided that projected revenue for products under development shall
be provided with the Business Plan; provided further that any molecules names
appearing therein may be redacted;

(d)
(d)    beginning with the first month following the delivery of the Business
Plan (as defined herein), furnish, by the tenth (10) Business Day of each month,
monthly reports regarding pending Abbreviated New Drug Applications (“ANDAs”) to
the Ad Hoc Group Advisors, which reports shall include ANDAs submitted to the
FDA (as defined below) and the status of FDA approvals with respect thereto,
estimated market size and known competitor information for each such ANDA, and a
good faith estimate of the timing of the approval of each such ANDA and related
competitive approvals; provided that any molecules names appearing therein may
be redacted; provided further that, commencing in January 2020, such reports
shall also include information with respect to (i) manufacturing facility, (ii)
product category, (iii) estimate of filing and launch dates, and (iv) commentary
on outstanding requirements for FDA approval status; provided that projected
revenue for filed ANDAs shall be provided with the Business Plan;

(e)
on or prior to the 10th calendar day of each month (or the first Business Day
thereafter), conduct monthly telephone conferences with all Lenders and permit
questions from such Lenders and answers, with such telephone conferences being
split into (1) a Public-Siders and non-Public-Siders portion and (2) a solely
non-Public-Siders portion; provided that (i) questions from the Lenders shall be
provided to the Company in writing no later than two (2) Business Days in
advance and (ii) for the avoidance of doubt, the Company shall not be obligated
to disclose any material non-public information during the Public-Siders and
non-Public-Siders portion of such telephone conferences;

(f)
(f)    on or prior to the 10th calendar day of each month (or the first Business
Day thereafter), conduct monthly telephone conferences solely with the Ad Hoc
Group Advisors and any Lenders which have become “restricted” and are then
subject to non-disclosure agreements in customary form reasonably satisfactory
to the Company (collectively, the “Restricted Lenders”) with the Company and
permit questions from the Ad Hoc Group Advisors and Restricted Lenders and
answers; provided that, to the extent the Restricted Lenders monthly telephone
conference is combined with the Public-Siders/non-Public-Siders telephone
conference outlined in Section 56(ce) hereof, such telephone conference will
include a separate portion solely for Restricted Lenders; provided further that
questions from the Ad Hoc Group Advisors and Restricted Lenders shall be
provided to the Company in writing no later than two (2) Business Days in
advance;

(g)
(g)    require its advisors (including, for the avoidance of doubt, PJT Partners
and AlixPartners) (collectively, the “Company Advisors”) to continue conducting
weekly status calls with the Ad Hoc Group Advisors, which weekly status calls,
commencing on the Third Amendment Effective Date, shall, for the avoidance of
doubt, also include litigation updates from Cravath, Swaine & Moore, with
respect to ongoing material litigations, including the Fresenius litigation and
the shareholder litigation and updates with respect to the Sale Process;
provided that, in addition to the Company Advisors, such status calls will be
attended at least every other week by Jennifer Bowles or Duane Portwood;
provided further that a representative of the investment banker engaged with
respect to the Akorn India Private Ltd. sale process shall provide an email
update every week to the Ad Hoc Group Advisors on the status of such sale
process (or email confirmation that there have been no material updates to such
sale process);

(h)
(h)    promptly, but in no event later than 48 hours after receipt, provide the
Ad Hoc Group Advisors with copies of any material (i) correspondence received
from the United States Food and Drug Administration (“FDA”), and (ii) cover
letters to reports delivered to the FDA, in each case solely with regard to any
FDA Form 483 or warning letter;

(i)
(i)    promptly, but in no event later than 48 hours after receipt by the
Company or the other Loan Parties, provide to the Ad Hoc Group Advisors copies
of any warning letter(s), Official Action Indicated, or OAI, statuses, or
similar regulatory actions by Swissmedic or the Central Drugs Standard Control
Organization, or CDSCO, regarding those certain manufacturing facilities
operated by the Company and its Subsidiaries in Amityville, New York,
Hettlingen, Switzerland, and Paonta Sahib, Himachal Pradesh, India, and those
certain research and development centers operated by the Company and its
Subsidiaries in Vernon Hills, Illinois and Cranbury, New Jersey;

(j)
(j)    promptly, but in no event later than 48 hours after preparation or
receipt, provide to the Ad Hoc Group Advisors formal minutes for any FDA meeting
or call to the extent made available to, or prepared by, the Company or the
other Loan Parties; provided that the Company will be entitled to redact
confidential or privileged information contained therein;

(k)
(k)    (i) on or before the 3rd Business Day of each month, provide the Ad Hoc
Group Advisors with monthly Quality System Corrective Action Plan, or QSCAP,
update reports, (ii) arrange for monthly update calls between the Ad Hoc Group
Advisors and the Company’s regulatory counsel, and (iii) arrange for (A) monthly
update calls with (1) NSF Pharma Biotech (“NSF”) and (2) The Quantic Group
(“Quantic”), and (B) any other calls with the Company’s cGMP consultants to be
scheduled at the reasonable request of the Ad Hoc Group Advisors; provided that
the Company shall use commercially reasonable efforts to organize expedited
calls among the Company’s third-party cGMP consultants and the Ad Hoc Group
Advisors when reasonably requested by the Ad Hoc Group Advisors;

(l)
(l)    to the extent any third partyThe Company shall commission its own Quality
of Earnings (“QoE”) or valuation work isreport to be completed, the Company on
or before March 15, 2020, and shall (i) provide the Ad Hoc Group Advisors
regular, but in no event less frequently than weekly, updates during the
drafting of such work productthe same and (ii) promptly, but in no event later
than 48 hours after receipt, provide a copy of anythe final QoE or valuation
reports to the Ad Hoc Group Advisors; provided that the Company’s obligations
with respect to clauses (i) and (ii) hereof, shall be subject to approval of the
third parties conducting and/or commissioning the applicable analysis; provided
further that, to the extent the Company is paying for any such analysis, the
Company shall require the applicable third party to agree to share the analysis
with the Ad Hoc Group prior to any retention or work being commenced;

(m)
(m)    (i) provide a weekly status update on the junior capital raise process
(the “Junior Capital Process”) or any other capital raise or other formal
processes run by the Company (“Other Process”) to the Ad Hoc Group Advisors and
(ii) pPromptly, but in no event later than 48 hours after receipt (subject to
any confidentiality obligations therein), deliver copies to the Ad Hoc Group
Advisors of all (A) formal process or offering materials provided generally to
participants in the Junior CapitalSale Process or Other Process, as applicable
(which, for the avoidance of doubt, shall not be required to include individual
Q&A responses to diligence requests, unless required by the following proviso),
(B) written proposals, term sheets, commitment letters, and any other similar
materials received in connection with the Junior Capital Process or Other
Process, as applicable; provided that, to the extent there are material
developments (as determined in good faith by the Company) in the Junior Capital
Process or OtherSale Process, as applicable, and (C) all bidding materials on a
redacted basis, including, but not limited to marketing materials; provided that
(1) the Company shall provideshare with the Ad Hoc Group Advisors with an update
within 24 hours of suchall binding bids received in connection with the Sale
Process on an un-redacted basis when, and if, received, and (2) the Company
shall otherwise communicate any material developments with respect to the Sale
Process to the Ad Hoc Group Advisors, in good faith; and

(n)
(n)    continue to retain PJT Partners and AlixPartners consistent with the
terms of their respective engagement agreements as in effect on the date hereof,
or, if PJT Partners and AlixPartners are no longer retained by the Company, such
other financial and restructuring advisors reasonably acceptable to the Ad Hoc
Group.

The failure to comply with any of the Affirmative Covenants shall not constitute
a Default or Event of Default under the Loan Agreement or the other Loan
Documents, but shall, following the Cure Period (defined below), constitute a
Standstill Event of Default that permits the Required Lenders to declare a
Termination Event. “Cure Period” shall mean five (5) Business Days after the
earlier of (x) the Company’s knowledge of its breach or failure to comply or (y)
notice thereof from the Administrative Agent (which notice shall be given solely
at the request of the Required Lenders).
7.
6.     Negative Covenants. Until the occurrence of a Termination Event, the
Company and the other Loan Parties covenant and agree that during the Standstill
Period the Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly (the “Negative Covenants”):

(a)
(a)    create, incur, assume, or suffer to exist any Permitted Ratio
Indebtedness pursuant to Section 6.01(l) of the Loan Agreement (including, for
the avoidance of doubt, any asset based lending facility or cash flow supported
revolver), any Indebtedness pursuant to Section 6.01(f) of the Loan Agreement,
or any Incremental Term Facilities pursuant to Section 2.09 of the Loan
Agreement, Incremental Term Loans pursuant to Section 2.09 of the Loan Agreement
or Incremental Notes pursuant to Section 2.09 of the Loan Agreement or in each
case, create, incur, assume or suffer to exist, any Lien in connection with the
foregoing; provided, however, that any such Indebtedness (excluding, other than
with respect to any Loans outstanding under the Loan Agreement as of the date
hereof, any refinancing of any such Indebtedness) created, incurred, assumed or
in existence prior to the Effective Date pursuant to, and in reliance on, such
sections shall be permitted to remain outstanding. For the avoidance of doubt,
the Company shall not be permitted to incur any new Indebtedness that is
contractually senior in right of payment or that is secured by Liens that would
rank senior to the Liens securing the existing Loans, or that primes existing
Loans in any manner whatsoever (other than ordinary course (i) Capital Lease
Obligations, (ii) trade obligations, and (iii) similar obligations);

(b)
(b)    create, incur, assume, or permit to exist any Liens:

(i)    (i)    pursuant to Section 6.02(l) of the Loan Agreement securing
Indebtedness or other obligations in excess of $10 million in the aggregate; or
(ii)    (ii)    pursuant to Section 6.02(k) of the Loan Agreement or with
respect to any Incremental Term Facilities, Incremental Term Loans or
Incremental Notes; and
(iii)    (iii)    arising out of Sale and Leaseback Transactions (as defined in
the Loan Agreement) permitted by Section 6.06 of the Loan Agreement in excess of
$10,000,000 pursuant to Section 6.02(h) of the Loan Agreement.;
provided, however, that any such Liens (excluding, for the avoidance of doubt,
any Liens in respect of refinancing Indebtedness prohibited under Section 6(a)
hereof) created, incurred, assumed or in existence prior to the Effective Date
pursuant to, and in reliance on, such sections shall be permitted to remain in
effect;
(c)
(c)    purchase, hold, or acquire any investment:

(i)    (i)    in Equity Interests in a non-Loan Party pursuant to Section
6.04(c) of the Loan Agreement;
(ii)    (ii)    constituting a loan or advance to a non-Loan Party pursuant to
Section 6.04(d) of the Loan Agreement;
(iii)    (iii)    constituting a Guarantee of Indebtedness of a non-Loan Party
pursuant to Section 6.04(e) of the Loan Agreement;
(iv)    (iv)    pursuant to Section 6.04(j) of the Loan Agreement; provided that
such investment shall be permissible (x) if limited to all cash consideration or
(y) in the case of any (A) out-licensing transactions or other sale of revenue
stream rights, up-front payments, milestones, royalties, profit shares,
distribution fees, or similar arrangements with respect to core assets, if
consummated with the prior written consent of the Required Lenders at such time
(which may be withheld in their sole discretion), or (B) out-licensing
transactions or other sale of revenue stream rights, up-front payments,
milestones, royalties, profit shares, distribution fees, or similar arrangements
with respect to non-core assets if consummated with the prior written consent of
Required Lenders at such time (which consent shall not be unreasonably withheld
or delayed); provided, however, that no consent of the Required Lenders shall be
required in connection with out-licensing transactions or other sales of revenue
stream rights, up-front payments, milestones, royalties, profit shares,
distribution fees, or similar arrangements, with fair market value not in excess
of $5 million in the aggregate, with respect to dormant or not fully developed
ANDAs and/or products;
(v)    (v)    constituting a Permitted Acquisition pursuant to Section 6.04(l)
of the Loan Agreement; provided that (x) the Company and its Restricted
Subsidiaries may consummate Drug Acquisitions in an amount not exceeding $7.5
million in the aggregate, and (y) the Company and its Restricted Subsidiaries
may consummate Permitted Acquisitions other than Drug Acquisitions in an amount
not exceeding $7.5 million in the aggregate (or, with respect to any such
Permitted Acquisitions by non-Loan Parties, not exceeding $2.5 million in the
aggregate);
(vi)    (vi)    constituting Permitted Foreign Loans pursuant to Section 6.04(m)
of the Loan Agreement; or
(vii)    (vii)    utilizing the Available Amount pursuant to Section 6.04(n) of
the Loan Agreement.;
provided, however, that any investments purchased, held or acquired (or made
pursuant to contractual commitments in effect) prior to the Effective Date
pursuant to, and in reliance on, such sections shall not be limited by this
Section 67(c);
(d)
(d)    utilize any asset sale reinvestment rights pursuant to Section 2.11(c) of
the Loan Agreement;

(e)
(e)    make a Discounted Voluntary Prepayment pursuant to Section 2.11(g) of the
Loan Agreement or acquire any Loans pursuant to Section 9.04(e) of the Loan
Agreement; provided that such Discounted Voluntary Prepayments and acquisitions
shall be permissible if offered to all Lenders at such time;

(f)
(f)    make any Extension Offers to any Lenders or enter into any Extensions
with any Lenders, in each case pursuant to Section 2.23 of the Loan Agreement;
provided that such Extension Offers and Extensions shall be permissible if
offered to all Lenders at such time;

(g)
(g)    declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment or prepayment of any Specified Indebtedness pursuant to
Section 6.08 of the Loan Agreement other than pursuant to Sections 6.08(a)(ii)
or (a)(iii); provided that any Restricted Payments under Section 6.08(a)(ii)
shall not be permitted to be paid from Loan Parties to non-Loan Parties;

(h)
(h)    other than with respect to assets owned by Akorn India Private Limited
(or the Equity Interests therein), sell, transfer, lease, or otherwise dispose
of assets pursuant to Section 6.05(h) of the Loan Agreement with an aggregate
book value in excess of $15 million; provided that, any Net Proceeds from the
sale of Akorn India Private Limited shall be utilized to prepay outstanding
Loans on a pro rata basis;

(i)
(i)    sell, transfer, lease, or otherwise dispose of assets pursuant to Section
6.05(e) of the Loan Agreement or engage in Sale and Leaseback Transactions
pursuant to Section 6.06 of the Loan Agreement;

(j)
(j)    without prior written consent of the Required Lenders at such time, (i)
designate any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 5.12 of the Loan Agreement, or otherwise create or form any Unrestricted
Subsidiary, and/or (ii) transfer any assets of the Company or any of its
Restricted Subsidiaries to any Unrestricted Subsidiary, except as otherwise
permitted under the Loan Agreement (after giving effect to this Agreement); or

(k)
(k)    without the prior written consent of the Required Lenders at such time,
release any existing Loan Guarantors from their Guarantee, otherwise release any
existing Loan Guarantors from their Obligations, or release any Lien or security
interest granted by such Loan Guarantors under the Loan Documents outside of the
ordinary course of business.

Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may
incur Indebtedness of the type set forth in Section 6.01(f) of the Loan
Agreement and make investments in Equity Interests of non-Loan Parties of the
type set forth in Section 6.04(c) of the Loan Agreement in an aggregate amount
not exceeding $15,000,000 in order to fund capital expenditures and operations
of non-Loan Party Subsidiaries.30,000,000, which amount shall be limited to
$15,000,000 after the Third Amendment Effective Date (the “Additional Non-Loan
Party Investment Amount”), with (x) $7,500,000 of such Additional Non-Loan Party
Investment Amount being available to the Company as of the Third Amendment
Effective Date and (y) the remaining $7,500,000 of the Additional Non-Loan Party
Investment Amount being available to the Company (absent reasonable objection
from the Ad Hoc Group Advisors) one week after providing the Ad Hoc Group
Advisors with additional materials and other information with respect to the use
of the proceeds of any such Additional Non-Loan Party Investment Amount.
For the avoidance of doubt, any breach of, or failure to comply with any of the
Negative Covenants set forth above shall result in an immediate Event of Default
under the Loan Agreement and the Loan Documents.
8.
7.     Milestones. Until the occurrence of a Termination Event, the Company
shall, or shall cause, the following to occur by the times and dates set forth
below, during the Standstill Period (the “Milestones”); provided that any
“delivery” required under the Milestones shall only require delivery to the Ad
Hoc Group Advisors, and shall be in form and scope reasonably satisfactory to
the Ad Hoc Group Advisors.

(a)
(a)    (i)     Commencing on April 18, 2019, and continuing until December 18,
2019, the Company shall deliver a 13-week cash flow forecast on a monthly basis,
with each subsequent 13-week cash flow forecast delivered on or prior to the
tenth Business Day of each month. The Company shall deliver monthly variance
reporting concurrently with each delivery of the 13-week cash flow forecast,
starting in May 2019.

(ii)
(ii)    Beginning on January 17, 2020, the Company shall deliver 13-week cash
flow forecasts every other week (with respect to the period ending during the
immediately preceding week). Beginning with the week of January 6, 2020, the
Company shall deliver variance reporting every week; provided that variance
reporting subsequent to the Second Amendment Effective Date should be compared
to both the 13-week cash flow forecast provided to the Ad Hoc Group Advisors in
December 2019, as well as the new cash flow forecast provided every other week.
Variances shall be measured on both a weekly and cumulative basis and the
variance report shall include an MD&A indicating which variances are permanent
and which are temporary / timing oriented.

(iii)
(iii)    For the avoidance of doubt, under no circumstances shall any variance
reported constitute a Default, an Event of Default, a Termination Event, or
otherwise permit termination of this Agreement.

(b)
(b)    The Company shall deliver a five-year business plan (the “Business Plan”)
by May 3, 2019, which business plan shall include a balance sheet, statement of
cash flow, and income statement (including material assumptions) on a monthly
basis for the first year and on a quarterly basis thereafter.

(c)
(c)    On or before January 6, 2020, the Company shall deliver to the Ad Hoc
Group Advisors a detailed 2020 budget in a format consistent with the 2019
budget, including all underlying schedules (the “2020 Budget”), with an updated
version of such 2020 Budget to be provided within 24 hours of board approval to
the extent the 2020 Budget differs from what has been previously provided to the
Ad Hoc Group Advisors.

(d)
(d)    On or before January 6, 2020, the Company shall deliver to the Ad Hoc
Group Advisors an updated Business Plan in a format consistent with the Business
Plan delivered on May 3, 2019, with an updated version to be provided within 24
hours of board approval of such Business Plan, to the extent the updated
Business Plan differs from what has been previously provided to the Ad Hoc Group
Advisors; provided that, for the avoidance of doubt, the updated Business Plan
shall be accompanied by (i) the rationale behind the inclusion of each new
product included in updated Business Plan, and (ii) the rationale behind the
exclusion of each new product excluded from the updated Business Plan.

(e)
(e)    PJT Partners shall provide a strategic alternatives report (the
“Strategic Alternatives Report”) by May 31, 2019 to the Ad Hoc Group Advisors,
which report shall include detailed alternatives to reduce the Lenders’
exposure.

(f)
On or before January 10, 2020, the Company shall make a proposal to the Ad Hoc
Group with respect to the Comprehensive Amendment (as defined herein).

(g)
On or before February 5, 2020, the Company and the Ad Hoc Group shall reach an
agreement in principle with respect to the Comprehensive Amendment.

(a)
(h)    On or before January 8, 2020 (or such later date as agreed by the Ad Hoc
Group), the Company shall execute customary control agreements with the
applicable depository banks and the Administrative Agent establishing control
over all deposit accounts, securities accounts, and investment accounts of each
Loan Party (subject to certain excluded accounts to be agreed), in each case, in
form and substance reasonably acceptable to the Administrative Agent and the Ad
Hoc Group.

(b)
(i)    On or before January 8, 2020, the Company shall use commercially
reasonable efforts to take all necessary actions to effect the perfection of any
lien on or security interest in any of the Collateral that is not perfected as
of the Second Amendment Effective Date, in each case to the extent the Company,
the Administrative Agent, or the Required Lenders have identified any required
actions, including filing or recording necessary statements, filings,
agreements, mortgages, or other instruments (which, in each case, shall be in
form and substance reasonably acceptable to the Administrative Agent and the Ad
Hoc Group). For the avoidance of doubt, the use of the term “commercially
reasonable efforts” in this Section 78(ig) shall in no way limit, replace, or
otherwise affect the Company’s existing obligations under the Loan Agreement or
other Loan Documents, including, but not limited to, the Company’s obligations
under Section 5.11 of the Loan Agreement with respect to “Further Assurances.”

The failure to comply with any of the Milestones (with the exception of the
Milestones contained in Sections 78(f), (g), (h), and (i)) shall not constitute
a Default or Event of Default under the Loan Agreement or the other Loan
Documents, but shall, following the Cure Period, constitute a Standstill Event
of Default that permits the Required Lenders to declare a Termination Event.
Notwithstanding the foregoing, failure to comply with the Milestones in Sections
78(f), (g), (h), and (i) shall constitute an immediate Event of Default under
the Loan Agreement.
9.
Sale Process Milestones. Upon the commencement of and during the Sale Process,
until the occurrence of a Termination Event, the Company shall, or shall cause,
the following to occur by the times and dates set forth below, during the
Standstill Period, except as otherwise extended or modified in writing
(including via e-mail) by counsel to the Company and the Required Lenders (the
“Sale Process Milestones”); provided that any “delivery” required under the
Milestones shall be in form and scope reasonably satisfactory to the Ad Hoc
Group Advisors or the Ad Hoc Group, as applicable.

(a)
To the extent that the bids submitted by third parties (which have not been
withdrawn) in connection with the Sale Process are sufficient to pay all
Obligations under the Loan Agreement (taking into account available cash in the
case of cash free, debt free bids), including for the avoidance of doubt, the
Call Protection, the Exit Payments, and principal and accrued interest under the
Loans (the “Par Plus Accrued Milestones”), then:

(i)
On or before February 17, 2020, the Company shall submit a proposal to the Ad
Hoc Group for the consensual use of cash collateral in the Chapter 11 Cases (the
“Cash Collateral Term Sheet”).

(ii)
On or before February 21, 2020, the Company shall provide the Ad Hoc Group
Advisors a debtor in possession budget , together with a weekly forecast through
August 31, 2020 (the “DIP Budget”) and a wind-down budget the “Wind-Down
Budget”).

(iii)
On or before February 21, 2020, the Company shall provide a draft of the bid
procedures that will be implemented pursuant to a Sale Transaction in the
Chapter 11 Cases (the “Bid Procedures”) and accompanying draft order (the
“Bidding Procedures Order”).

(iv)
On or before February 28, 2020, the Company shall provide the Ad Hoc Group
Advisors a copy of the Asset Purchase Agreement shared (or to be shared) with
the final bidders in connection with the Sale Process (the “APA”).

(v)
On or before March 6, 2020, the Company and the Ad Hoc Group Advisors shall have
agreed to the form of the Bid Procedures.

(vi)
On or before March 6, 2020, the Company and Ad Hoc Group shall reach an
agreement in principle with respect to the Cash Collateral Term Sheet, which
term sheet shall provide for no additional economic consideration (other than
default interest); provided that financial covenant testing to be included in
the Cash Collateral Term Sheet shall be determined once the DIP Budget is
delivered to the Ad Hoc Group Advisors, which financial covenant testing shall
be in form and substance acceptable to the Ad Hoc Group.

(vii)
The Company shall provide a deadline for refreshed bids from all second round
bidders taking part in the Sale Process (the “Second Round Bids”) of March 9,
2020.

(viii)
On or before March 12, 2020, the Company shall provide to the Ad Hoc Group
Advisors with a waterfall analysis based on all Second Round Bids received.

(ix)
On or before March 27, 2020, binding bids (the “Binding Bids”) in connection
with the Sale Process shall be due, provided that Company shall require that,
such Binding Bids shall (A) not be subject to any diligence out or financing
condition, and (B) include an agreement to provide a deposit not less than 5% of
the Company’s total enterprise value (“TEV”), which deposit shall only be due if
such Binding Bid is selected by the Company, as specified in the applicable
binding bid upon selection as the “Stalking Horse” bid in the Sale Process.

(x)
On or before March 30, 2020, the Company shall provide to the Ad Hoc Group
Advisors a summary of all Binding Bids, including, but not limited to, for each
Binding Bid (to the extent provided by the applicable bidder), (A) applicable
markups of the APA against the form APA, (B) the applicable purchase price for
the Company on a cash free / debt free basis, (C) the financing sources and
proposed capital structure backing up each Binding Bid, (D) if applicable,
commitment letters for any proposed financing of the purchase price for any
Binding Bids, (E) if applicable, outstanding conditions in connection with the
Binding Bids and detail surrounding internal approvals required to satisfy the
same, and (F) information related to the time remaining until closing on account
of any pending Binding Bids; provided that, all information provided pursuant
this Section 9(a)(x) shall be un-redacted.

(xi)
On or before April 5, 2020, the Company shall (A) select the Stalking Horse
Bidder (and unless the Company and the Ad Hoc Group Advisors determine that the
Sale Process may be effectuated on an out-of-court basis) and (B) commence the
Chapter 11 Cases with a stalking horse APA (the “Stalking Horse APA”) and the
Bid Procedures; provided that, upon commencement of the Chapter 11 Cases, all
versions of the Stalking Horse APA shall be shared with the Ad Hoc Group
Advisors.

(xii)
On or before May 6, 2020, the Bankruptcy Court shall enter the Bidding
Procedures Order (in form and substance reasonably acceptable to the Ad Hoc
Group) approving the Bidding Procedures and the Stalking Horse APA in connection
with the Sale Transaction.

(xiii)
Binding bids in connection with the Sale Transaction under the Chapter 11 Cases
shall be due on or before June 26, 2020.

(xiv)
If required as set forth in the Bidding Procedures Order, the Company shall
conduct an auction for a Sale Transaction by no later than June 30, 2020.

(xv)
On or before July 15, 2020, the Court shall enter an order (in form and
substance reasonably acceptable to the Ad Hoc Group) approving the proposed sale
of the Company’s assets in connection with the Sale Process (the “Sale Order”).

If at any time during the Sale Process, no bids exist sufficient to pay all
Obligations under the Loan Agreement (taking into account available cash in the
case of cash free, debt free bids), including, for the avoidance of doubt, the
Call Protection, the Exit Payments, and all principal and accrued interest,
there shall be an immediate Event of Default under the Loan Agreement, and
within three Business Days of such occurrence, the Company must toggle into the
Non-Par Plus Accrued Milestones (defined below) (a “Toggle Event”); provided
that, Required Lenders may consent to the modification of any applicable Sale
Process Milestones or other Milestone hereunder or Toggle Event, which consent
can be communicated in writing by the Ad Hoc Group Advisors (for which, email
communication will be sufficient).
The failure to comply with any of the Par Plus Accrued Milestones shall not
constitute a Default or Event of Default under the Loan Agreement or the other
Loan Documents, but shall, following the Cure Period, constitute a Standstill
Event of Default that permits the Required Lenders to declare a Termination
Event.
(b)
Upon the occurrence of a Toggle Event, then the following Sale Milestones shall
immediately come into effect (the “Non-Par Plus Accrued Milestones”):

(i)
On or before the date that is fourteen (14) days after a Toggle Event, the
Company shall provide the Ad Hoc Group Advisors with a standalone restructuring
proposal.

(ii)
On or before February 17, 2020, the Company shall provide to the Ad Hoc Group
Advisors with a Cash Collateral Term Sheet.

(iii)
On or before the date that is nineteen (19) days after a Toggle Event, the
Company shall provide the Ad Hoc Group Advisors with a draft restructuring
support agreement (the “RSA”), an analysis of general unsecured claims (the “GUC
Analysis”), and an exit/emergence analysis (the “Exit/Emergence Analysis”).

(i)
On or before February 21, 2020, the Company shall provide to the Ad Hoc Group
Advisors, the proposed Bid Procedures and the Bid Procedures Order.

(ii)
On or before February 21, 2020 (or March 6, 2020, should a Toggle Event occur
after February 21, 2020), the Company and the Ad Hoc Group Advisors shall reach
an agreement in principle with respect to the Cash Collateral Term Sheet, which
term sheet shall provide for no additional economic consideration (other than
default interest); provided that financial covenant testing to be included in
the Cash Collateral Term Sheet shall be determined once the DIP Budget is
delivered to the Ad Hoc Group Advisors, which financial covenant testing shall
be in form and substance acceptable to the Ad Hoc Group.

(iii)
On or before the date that is twenty-six (26) days after a Toggle Event, the
Company and the Ad Hoc Group Advisors shall reach an agreement in principal with
respect to the RSA.

(iv)
On or before the date that is twenty-six (26) days after a Toggle Event, the
Company shall deliver to the Ad Hoc Group Advisors drafts of any customary first
day pleadings for the Chapter 11 Cases, a proposed plan of reorganization (the
“Plan”), and a proposed disclosure statement (the “Disclosure Statement”).

(v)
On or before February 26, 2020 (or March 6, 2020, should a Toggle Event occur
after February 26, 2020), the Company and the Ad Hoc Group Advisors shall reach
an agreement in principle on the Bidding Procedures and the Bidding Procedures
Order.

(vi)
On or before the date that is thirty (30) days after a Toggle Event, the Company
shall commence the Chapter 11 Cases to consummate either (A) a Sale Transaction
pursuant with the Lenders serving as a stalking horse, and entering into a
stalking horse APA (the “Credit Bid APA”) in order to exercise their rights to
credit bid under the Loan Documents or (B) a transaction backstopped by an
executed RSA; provided that, to the extent the Company is pursuing a Sale
Transaction, the Company will file a motion seeking approval of the Bidding
Procedures, the Bidding Procedures Order, and the Sale Order on the petition
date.

(vii)
On or before the date that is thirty-eight (38) days after a Toggle Event, the
Company shall file the Plan and Disclosure Statement, which, for the avoidance
of doubt, shall be in form and substance reasonably acceptable to the Ad Hoc
Group.

(viii)
On or before the date that is the sixty-one (61) days after a Toggle Event, the
Bankruptcy Court shall enter the Bidding Procedures Order in form and substance
reasonably acceptable to the Ad Hoc Group.

(ix)
On or before the date that is seventy-three (73) days after a Toggle Event, the
Bankruptcy Court shall, subject to the court availability, hold a hearing on the
adequacy of the Disclosure Statement and enter an order approving the same as
well as solicitation of the Plan within one (1) Business Day.

(x)
On or before the date that is one hundred and five (105) days after a Toggle
Event, bids for the Sale Transaction shall be due.

(xi)
On or before the date that is one hundred and twelve (112) days after a Toggle
Event, the Company shall conduct the auction for the 363 Sale.

(xii)
On or before the date that is one hundred and eighteen (118) days after a Toggle
Event, the Bankruptcy Court shall, subject to court availability, hold a
confirmation hearing with respect to the Plan and enter an order on the same,
which order shall be in form and substance reasonably acceptable to the Ad Hoc
Group, within two (2) Business Days.

(xiii)
On or before the date that is one hundred and nineteen (119) days after a Toggle
Event, the Bankruptcy Court shall approve the Sale Transaction and enter the
Sale Order.

(xiv)
On or before the date that is one hundred and nineteen (119) days after a Toggle
Event, the effective date of the Plan shall occur; provided, that, if regulatory
approvals associated with a Sale Transaction remain pending as of such date,
this date shall be automatically extended to the date that is the first Business
Day following receipt of all necessary regulatory approvals.

(xv)
On or before the date that is one hundred and thirty-three (133) days after a
Toggle Event, the Sale Transaction shall close; provided, that, if regulatory
approvals associated with a Sale Transaction remain pending as of such date,
this date shall be automatically extended to the date that is the first Business
Day following receipt of all necessary regulatory approvals.

The failure to comply with any of the Non-Par Plus Accrued Milestones shall not
constitute a Default or Event of Default under the Loan Agreement or the other
Loan Documents, but shall, following the Cure Period, constitute a Standstill
Event of Default that permits the Required Lenders to declare a Termination
Event; provided that, Required Lenders may consent to the modification of any
applicable Sale Process Milestones or other Milestone hereunder or Toggle Event,
which consent can be communicated in writing by the Ad Hoc Group Advisors (for
which, email communication will be sufficient).
10.
8.     Other Covenants. The Company covenants and agrees that (the “Other
Covenants”):

(a)
(a)    Judgment or Damages Claims. During the Standstill Period, the Company
shall not make any payment (whether individually or in the aggregate, but
excluding any Permitted Equity Issuance) above the amount covered or coverable
by third-party insurance (from a creditworthy insurer that has agreed in writing
to provide coverage) in respect of a final, unappealable judgment, award or
settlement in, or in order to pay, post, or obtain a bond related to an appeal
in, the Specified Litigation Matters (as defined below) without the prior
written consent of the Required Lenders; provided that the Company shall be
permitted to make payments in respect of the Kogut Matter (as defined below) for
attorney fees and related costs not to exceed two million dollars ($2,000,000).
For the avoidance of doubt, the failure to comply with the Other Covenant
contained in this Section 810(a) during the Standstill Period shall result in an
immediate Event of Default under the Loan Agreement; provided that, the Other
Covenant and other provisions of this Section 810(a) shall terminate upon the
occurrence of a Termination Event. The “Specified Litigation Matters” shall mean
the following litigation, and any litigation related to the following litigation
that arises out of substantially the same facts and circumstances: Akorn, Inc.
v. Fresenius Kabi AG, 2018-0300-JTL (Del. Ch.), In re Akorn, Inc. Data Integrity
Securities Litigation, No. 18-cv-01713 (N.D. Ill.), In re Akorn, Inc. Derivative
Litigation, No. 18-cv-07374 (N.D. Ill.), Kogut v. Akorn, Inc., No. 646,174 (La.
Dist. Ct.) (the “Kogut Matter”), and In re: Generic Pharmaceuticals Pricing
Antitrust Litigation, MDL No. 2724 (E.D. Pa.).

(b)
Mandatory Prepayment. To the extent either (i) a Toggle Event exists or (ii)
 the Company commences the Chapter 11 Cases without an executed Stalking Horse
APA with a bid sufficient to pay all Obligations under the Loan Agreement
(taking into account available cash in the case of cash free, debt free bids),
including, for the avoidance of doubt, the Call Protection, the Exit Payments,
and all principal and accrued interest, the Company shall prepay, on a ratable
basis, within five (5) days prior to the commencement of the Chapter 11 Cases
all outstanding Loans under the Loan Agreement in an amount that, after giving
effect to such prepayment, leaves the Company’s pro forma cash balance at an
amount not to exceed $87,500,000. Notwithstanding anything to the contrary
contained herein, the Other Covenant contained in this Section 10(b) shall
survive any Termination Event.

(b)    Comprehensive Amendment. The Company and the Required Lenders shall each
negotiate in good faith to enter into a comprehensive amendment of the Loan
Agreement (the “Comprehensive Amendment”) on or prior to the Termination Date,
which comprehensive amendment shall be in form and substance acceptable to the
Required Lenders at such time, and which, in any event, shall include a
modification to require affected Lender consent for modifications to the pro
rata sharing and waterfall provisions of the Loan Agreement. If a Comprehensive
Amendment is not entered into by:
(i)
November 15, 2019, then the Company shall (x) pay the Lenders a one-time fee of
0.625% of the principal amount of the Loans outstanding on the date thereof,
which fee shall be payable in kind by capitalizing and adding such amount to the
outstanding principal balance of the Loans, and (y) pledge to the Administrative
Agent (for the benefit of the Secured Parties) all Equity Interests of any CFC
or FSHCO held by any Loan Parties that are not pledged as of such date; and

(ii)
February 7, 2020 (the “Comprehensive Amendment Deadline”); provided that (A)
until the Comprehensive Amendment Deadline, the Company shall negotiate in good
faith with the Ad Hoc Group Advisors and/or the Ad Hoc Group with respect to the
terms of the Comprehensive Amendment, (B) the Company shall make a proposal to
the Ad Hoc Group Advisors with respect to the Comprehensive Amendment by January
10, 2020, and (C) the Company and the Ad Hoc Group Advisors and/or the Ad Hoc
Group will reach an agreement in principle with respect to the Comprehensive
Amendment by February 5, 2020. Failure to enter into a Comprehensive Amendment
or to meet any of the other requirements of this Section 8(b) shall constitute
an immediate Event of Default under the Loan Agreement.

Notwithstanding anything to the contrary contained herein, the Other Covenant
contained in this Section 8(b) shall survive any Termination Event.
(c)
(c)    Payment of Ad Hoc Group Advisors’ Fees and Expenses. During the
Standstill Period, the Company shall pay (a) the fees and expenses of Gibson
Dunn, as counsel to the Ad Hoc Group, in accordance with that certain Fee and
Expense Reimbursement Agreement dated November 15, 2019, and (b) the fees and
expenses of Greenhill, as financial advisor to the Ad Hoc Group, in accordance
with that certain engagement letter dated January 29, 2019. For the avoidance of
doubt, the failure to comply with the Other Covenant contained in this Section
810(c) during the Standstill Period shall result in an immediate Event of
Default under the Loan Agreement.

11.
9.     Conditions to the Effectiveness of this Agreement. The effectiveness of
this Agreement is subject to the satisfaction (or waiver in accordance with the
terms hereof) of each of the following conditions (the date on which such
conditions are satisfied or waived, the “Effective Date”):

(a)
(a)    Delivery of Agreement. This Agreement, duly authorized and executed by
the Company, the Administrative Agent and the Standstill Lenders (constituting
the Required Lenders at such time), shall have been delivered to each of the
Company, the Administrative Agent, and the Standstill Lenders.

(b)
(b)    No Default. Except for any Default or Event of Default with respect to
the Specified Matters, both immediately before and after giving effect to this
Agreement, no Default or Event of Default would then exist or would result
therefrom.

(c)
(c)    Representations and Warranties. Except with respect to the Specified
Matters, all representations and warranties of the Company and the other Loan
Parties set forth herein, in the Loan Agreement and in any other Loan Document
shall be true and correct in all material respects (or, with respect to those
representations and warranties expressly limited by their terms by materiality
or material adverse effect qualifications, in all respects) as of the Effective
Date as if made on such date (except to extent that such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such date).

(d)
(d)    No Material Adverse Effect. Both immediately before and after giving
effect to this Agreement, no Material Adverse Effect shall have occurred and be
continuing or would result therefrom, excluding a Material Adverse Effect (if
any) relating to any of the Specified Matters.

(e)
(e)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated as of the date hereof, of a duly authorized officer of the
Company, to the effect that, at and as of the Effective Date, both before and
after giving effect to this Agreement, the conditions specified in this Section
911 (including clauses (b), (c), and (d) hereof) have been satisfied or waived.

(f)
(f)    Standstill Fee. The Company shall have paid, and the Administrative Agent
shall have received, for the ratable benefit of each Standstill Lender, a
one-time fee equal to 1.75% of the aggregate principal amount of the Loans of
such Lender on the date hereof (the “Standstill Fee”), which Standstill Fee
shall be payable in kind by capitalizing and adding such amount to the
outstanding principal balance of the Loans on the Effective Date, and shall be
deemed fully earned when paid, shall not be refundable for any reason, and shall
be payable without setoff, defense or counterclaim of any kind (and the
provisions of Section 2.18(d) of the Loan Agreement are hereby waived in
connection with the payment of the Standstill Fee).

(g)
(g)    Fees and Expenses. The Company shall (i) pay or reimburse all reasonable
and documented fees and expenses for Gibson Dunn, as legal advisor to the Ad Hoc
Group, and Greenhill, as financial advisor to the Ad Hoc Group, on the terms set
forth herein to the extent invoiced at least one (1) Business Day prior to the
Effective Date and (ii) pay or reimburse all reasonable and documented
out-of-pocket fees and expenses of the Administrative Agent in connection with
this Agreement and the other Loan Documents (including reasonable out-of-pocket
fees, costs, and expenses of outside counsel for the Administrative Agent) to
the extent invoiced at least one (1) Business Day prior to the Effective Date.

(h)
(h)    Material Subsidiary Refresh. The Company shall (i) deliver duly executed
Joinder Agreements from all Material Subsidiaries that were not Loan Parties
prior to the Effective Date, and (ii) to the extent any or all Domestic
Subsidiaries that were not Material Subsidiaries prior to the Effective Date
exceed ten percent (10%) of EBITDA for the four consecutive fiscal quarter
period most recently ended or ten percent (10%) of Total Assets as of the end of
such period, certify that the Company has designated Domestic Subsidiaries as
Material Subsidiaries to eliminate such excess, and any Domestic Subsidiaries so
designated shall thereafter constitute Material Subsidiaries for all purposes
under the Loan Agreement and the other Loan Documents.

12.
10.    Representations and Warranties.

(a)
(a)    Each of the Company and the other Loan Parties hereby represents and
warrants to the Administrative Agent and the Lenders that as of the Effective
Date:

(i)
(i)    the execution, delivery and performance of this Agreement and the
Company’s and Loan Parties’ obligations hereunder have been duly authorized by
all necessary corporate or limited liability company action (as applicable);

(ii)
(ii)    this Agreement has been duly executed and delivered by the Company and
each other Loan Party and constitutes, when executed and delivered by the other
parties hereto, a legal, valid and binding obligation of the Company and such
Loan Party, enforceable against the Company or such Loan Party in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

(iii)
(iii)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement, except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure to obtain or make which could
not reasonably be expected to have a Material Adverse Effect or (b) the exercise
by any Lender of its rights under this Agreement;

(iv)
(iv)    except with respect to the Specified Matters, each of the
representations and warranties made by any Loan Party set forth in Article III
of the Loan Agreement or in any other Loan Document is true and correct in all
material respects (unless otherwise qualified by materiality or the occurrence
of a Material Adverse Effect, in which case such representation and warranty is
true and correct in all respects) as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to earlier dates; and

(v)
(v)    no Default or Event of Default has occurred and is continuing other than
any Default or Event of Default with respect to the Specified Matters.

(b)
(b)    Each of the Standstill Parties hereby represents and warrants that each
of the following statements is true, accurate and complete as to such party as
of the date hereof:

(i)
(i)    such Standstill Party has carefully read and fully understands all of the
terms and conditions of this Agreement;

(ii)
(ii)    such Standstill Party has consulted with, or had a full and fair
opportunity to consult with, an attorney regarding the terms and conditions of
this Agreement;

(iii)
(iii)    such Standstill Party has had a full and fair opportunity to
participate in the drafting of this Agreement;

(iv)
(iv)    such Standstill Party is freely, voluntarily and knowingly entering into
this Agreement; and

(v)
(v)    in entering into this Agreement, such Standstill Party has not relied
upon any representation, warranty, covenant or agreement not expressly set forth
herein or in the other Loan Documents.

1.
11.    Amendments to the Loan Agreement. Effective as of the Effective Date, the
Loan Agreement is hereby amended as set forth below:

(a)
(a)    Section 1.01 of the Loan Agreement is hereby amended to add the
definitions of “Exit Payments,” “First Amendment,” “First Amendment Effective
Date,” “Sale Process,” “Second Amendment,” “Second Amendment Effective Date,”
“Standstill Event of Default,” and “Standstill Period,” “Third Amendment,"
“Third Amendment Effective Date” as follows:

(i)
Ad Hoc Group: as defined in the Third Amendment.

(ii)
Ad Hoc Group Advisors: as defined in the Third Amendment.

(iii)
Exit Payment: (a) If the Sale Process is approved by the Bankruptcy Court on or
prior to July 15, 2020, then (i) if the Sale Process is consummated on or prior
to July 15, 2020, 0.50% of the aggregate principal amount of the Loans of the
applicable Lender then outstanding (i.e., 50 basis points), or (ii) if the Sale
Process is consummated after July 15, 2020, 0.75% of the aggregate principal
amount of the Loans of the applicable Lender then outstanding (i.e., 75 basis
points); and (b) If the Sale Process is not approved by the Bankruptcy Court on
or prior to July 15, 2020, then (i) if the Sale Process is consummated on or
prior to August 15, 2020, 1.00% of the aggregate principal amount of the Loans
of such Lender then outstanding (i.e., 100 basis points), or (ii) if the Sale
Process is consummated after August 15, 2020, 2.00% of the aggregate principal
amount of the Loans of such Lender then outstanding (i.e., 200 basis points).

(ii)
(i)    First Amendment: that certain Standstill Agreement and First Amendment to
Loan Agreement dated as of May 6, 2019, among the Borrower, the Lenders party
thereto, and the Administrative Agent.

(iii)
(ii)    First Amendment Effective Date: the date on which the conditions
precedent specified in Section 9 of the First Amendment have been satisfied or
waived in accordance with the terms thereof.

(iv)
Sale Process: as defined in the Third Amendment.

(v)
(iii)    Second Amendment: that certain First Amendment to Standstill Agreement
and Second Amendment to Loan Agreement dated as of December 15, 2019, among the
Borrower, the Lenders party thereto, and the Administrative Agent.

(vi)
(iv)    Second Amendment Effective Date: the date on which the conditions
precedent specified in Section 3 of the Second Amendment have been satisfied or
waived in accordance with the terms thereof.

(vii)
(iii)    Standstill Event of Default: as defined in the First Amendment.

(viii)
(iv)    Standstill Period: as defined in the SecondThird Amendment.

(ix)
Third Amendment: that certain Second Amendment to Standstill Agreement and Third
Amendment to Loan Agreement dated as of February 12, 2019, among the Borrower,
the Lenders party thereto, and the Administrative Agent.

(x)
Third Amendment Effective Date: the date on which the conditions precedent
specified in Section 3 of the Third Amendment have been satisfied or waived in
accordance with the terms thereof.

(b)
(b)    Section 1.01 of the Loan Agreement is hereby amended:

(i)    (i) by amending and restating the definition of “Applicable Rate” to read
as follows:
(a)    (a) prior to the First Amendment Effective Date, with respect to any
Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”, as
the case may be, based upon the Ratings Level applicable on such date:
Ratings Level
Index Ratings
(Moody’s/S&P)
Eurodollar Spread
ABR Spread
Level I
B1/B+ or higher
4.25%
3.25%
Level II
B2/B
4.75%
3.75%
Level III
B3/B- or lower
5.50%
4.50%



(b)    (b) commencing on (and including) the First Amendment Effective Date and
ending on (but excluding) the Second Amendment Effective Date, with respect to
any Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”, as
the case may be, based upon the Ratings Level applicable on such date:
Ratings Level
Index Ratings
(Moody’s/S&P)
Eurodollar Spread
ABR Spread
Level I
B1/B+ or higher
5.75%
4.75%
Level II
B2/B
6.25%
5.25%
Level III
B3/B- or lower
7.00%
6.00%



provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall be
payable in kind by capitalizing and adding such amount to the outstanding
principal balance of the Loans on the applicable Interest Payment Date);
(c)    (c) commencing on (and including) the Second Amendment Effective Date and
ending on (but excluding) the date of a Standstill Event of Default (i) 9.00%
per annum for any ABR Loan, and (ii) 10.00% per annum for any Eurodollar Loan;
provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall be
payable in kind by capitalizing and adding such amount to the outstanding
principal balance of the Loans on the applicable Interest Payment Date); and
(d)    if at any time during the Sale Process, (i) no bids exist which are
sufficient to pay all Obligations (including, for the avoidance of doubt, the
Call Protection and Exit Payments) or (ii) no further third-party bids exist,
then then from the occurrence of such date until the date of a Standstill Event
of Default, (A) 11.50% per annum for any ABR Loan, and (B) 12.50% per annum for
any Eurodollar Loan; provided that 0.75% (i.e., 75 basis points) of such
Applicable Rate shall be payable in kind by capitalizing and adding such amount
to the outstanding principal balance of the Loans on the applicable Interest
Payment Date);
(e)    (d) commencing on (and including) the date of a Standstill Event of
Default, (i) 90.50% forshall be added to the then in effect Applicable Rate of
any ABR Loan, and (ii) 10.50% for any or Eurodollar Loan; provided that 1.25%
(i.e., 125 basis points) of such Applicable Rate shall be payable in kind by
capitalizing and adding such amount to the outstanding principal balance of the
Loans on the applicable Interest Payment Date); provided further that the
Applicable Rate pursuant to this section (de) shall remain payable and continue
to accrue following a Termination Event and the Termination Date.; and
(f)    upon the occurrence of any of the events described in sections (d)(i),
(d)(ii), and (e) above, Required Lenders shall give notice to the Agent, and
upon receipt of such notice, the Agent shall be authorized to accrue and pay
such additional amounts to the Lenders, as and when applicable.
(ii)    by amending and restating the definition of “Interest Payment Date” by
adding the following proviso to the end of the definition:
“provided that, commencing on the Second Amendment Effective Date, the Interest
Payment Date for ABR Loans and Eurodollar Loans shall be the first Business Day
of each month.”
(c)
Section 2.09(b)(i) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(i) no Event of Default shall have occurred and be continuing or would result
therefrom, except in the case of an Incremental Term Facility incurred to
finance a Permitted Acquisition or other Permitted Investment, such requirement
shall be subject to customary “certain funds provisions” if otherwise agreed by
the Lenders providing such Incremental Term Facility (but in any event shall be
subject to no Event of Default as described in clause (a), (b), (h), (i), (j),
or (r) of Article VII having occurred or be continuing);”
(d)
(c)    Section 2.11(a) of the Loan Agreement is hereby amended by deleting the
word “and,” prior to clause (3) and adding the following as clause (4):

“and (4) notwithstanding anything in this Agreement to the contrary, in the
event of anyupon maturity, acceleration, termination, conversion, and/or
payment, prepayment, or repayment for any reason (but excluding any mandatory
prepayments under Section 2.11(c) or 2.11(d)) of the Loans during the Standstill
Period (including, without limitation, upon or after the maturity or
acceleration of the Loans as a result of the occurrence of any Event of Default
or otherwise, to the extent any such acceleration is not prohibited by the terms
of Section 3 of the First Amendment (as amended by the Second Amendment and the
Third Amendment)), the Company shall pay the Lenders (a) a premium of 1.500%(i)
on or prior to June 1, 2020, 1.500%, (ii) after June 1, 2020, but on or prior to
July 30, 2020, 1.00%, and (iii) after July 30, 2020, 0.500%, in each case of
clauses (i), (ii), and (iii) above, of the outstanding principal amount of
thesuch Loans so prepaidon the date of such maturity, acceleration, termination,
conversion, or payment, prepayment, or repayment (such premium, the “Call
Protection”) plus (b) any Exit Payments, calculated as of the date of any such
prepayment, repayment, or acceleration.”thereof; provided that, for the
avoidance of doubt, the Call Protection and Exit Payments shall constitute
Obligations under the Loan Agreement, including without limitation, in
connection with the Lenders’ right to credit bid in any proceeding under Chapter
11 of Title 11 of the United States Code (the “Bankruptcy Code”).”
(e)
(d)     Section 2.13(c) of the Loan Agreement is hereby amended and restated as
follows:

“(c) Notwithstanding the foregoing, upon the occurrence of any Event of Default;
for avoidance of doubt, to include the right to accelerate on account of an
Event of Default under Article VII(r), the Loans and all other Obligations,
shall bear interest at a rate per annum equal to 2.00% plus the Applicable Rate
then in effect.”
(a)
Section 5.01(a) is hereby amended to add the following proviso at the end of the
Section:

“provided that, the Borrower shall not be required to deliver any items in
connection with this Section 5.01(a) without a “going concern” or like
qualification or exception for such year to the extent the Borrower has
delivered a Quality of Earnings report to the Ad Hoc Group Advisors;”
(b)
Article V is hereby amended by adding a new Section 5.13 as follows:

“Prior Written Notice of Bankruptcy Filing. The Loan Parties and Restricted
Subsidiaries, as applicable, shall provide the Ad Hoc Group Advisors with
written notice at least seven (7) Business Days’ prior to commencing any
proceedings under Chapter 7 or Chapter 11 of the Bankruptcy Code; provided that,
following receipt of such written notice by the Ad Hoc Group Advisors, the
Required Lenders shall be entitled to accelerate the Obligations then
outstanding under this Agreement one (1) Business Day prior to the date of
commencement of such proceedings as specified in such notice.”
(c)
Article VII is hereby amended as follows:

(i)    by deleting the word “or” at the end of Article VII(p);
(ii)    by adding the word “or” at the end of Article VII(q);
(iii)    by adding a new Article VII(r) as follows:
“any Loan Party or Restricted Subsidiary shall fail to observe or perform any
covenant, condition, or agreement contained in Section 5.13.”
(iv)    by amending and restating the final paragraph of Article VII as follows:
“then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (r) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take the
following action: declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Loans at the time outstanding, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in the case of any
event with respect to the Borrower described in clause (h), (i), or (r) of this
Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
(d)
(e)    Section 8.06 of the Loan Agreement is hereby amended to delete the second
sentence in its entirety and replace it with the following sentence:

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor.
(e)
(f)    Section 9.04(b)(i)(A) is amended and restated as follows:

“[Reserved]; and”
(f)
(g)    Section 9.04(e) is amended and restated in its entirety as follows:

“(e) Notwithstanding anything to the contrary contained herein, (x) no Lender
may assign all or a portion of its rights and obligations under this Agreement
in respect of its Loans to the Borrower, any Restricted Subsidiary, or any
Unrestricted Subsidiary without the prior written consent of the Required
Lenders and (y) the Borrower, any Restricted Subsidiary, or any Unrestricted
Subsidiary may not purchase or prepay Loans without the prior written consent of
the Required Lenders in each case in accordance with Section 2.11(g); provided
that (i) any Loans acquired by the Borrower, any Restricted Subsidiary, or any
Unrestricted Subsidiary shall be automatically retired and cancelled
concurrently with the acquisition thereof, and (ii) no Default or Event of
Default shall have occurred and be continuing at the time of such assignment or
sale, nor would result therefrom.”
(g)
(f)    For the avoidance of doubt, the amendments set forth in this Section 114
shall survive any termination of this Agreement.

2.
12.    Direction to the Administrative Agent; Indemnity. Each Lender party
hereto hereby consents, authorizes and directs the Administrative Agent to
execute and deliver this Agreement and to take the actions contemplated herein.
Each Standstill Party confirms and agrees that (i) the Administrative Agent is
only entering into this Agreement at the direction of the Required Lenders, (ii)
subject to the terms of the Loan Agreement and the other Loan Documents
(including this Agreement), any action or inaction taken hereunder by the
Administrative Agent shall be at the express direction of the Required Lenders
(including, without limitation, any determination that a Default, Event of
Default, and/or Standstill Event of Default has occurred and/or that the
Standstill Period has ended) and (iii) the indemnification provisions set forth
in the Loan Agreement and the other Loan Documents (including, without
limitation, the indemnification provisions set forth in Sections 9.03(b) and
9.03(c) of the Loan Agreement) shall apply to actions taken by the
Administrative Agent in connection with this Agreement.

3.
13.    Miscellaneous.

(a)
(a)    Amendment. No provision or term hereof may be amended, modified or
otherwise changed except by an instrument in writing, specifying the same, duly
executed by the requisite parties in accordance with Section 9.02 of the Loan
Agreement. For the avoidance of doubt, any extension of the Termination Date
hereunder shall not constitute a postponement of any scheduled date of payment
of the principal amount of any Loan, or the date for the payment of any
interest, fees or other Obligations, or a waiver or excuse of any such payment,
in each case for purposes of Section 9.02(b)(iii) of the Loan Agreement.

(b)
(b)    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Standstill Party hereto agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement in any U.S.
Federal (or, if such court lacks subject matter jurisdiction, New York State)
court sitting in New York, New York (or court of proper appellate jurisdiction)
(the “Chosen Courts”), and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts; (b) waives any objection to laying venue in any such action or
proceeding in the Chosen Court; and (c) waives any objection that the Chosen
Courts are an inconvenient forum or does not have personal jurisdiction over any
Standstill Party hereto or constitutional authority to finally adjudicate the
matter; provided that, for the avoidance of doubt, this Section 135(b) does not
supersede, amend or modify the provisions of Section 9.09 of the Loan Agreement,
which shall continue to apply in accordance with its terms, including with
respect to any Defaults or Events of Default asserted under the Loan Agreement.

(c)
(c)    Trial by Jury Waiver. EACH STANDSTILL PARTY HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)
(d)    Entire Agreement. This Agreement, inclusive of its schedule, represents
the entire understanding and agreement among the Standstill Parties with respect
to the subject matter hereof, and supersedes all prior agreements, if any, among
them with respect thereto. Each of the Standstill Parties acknowledges that it
has not relied upon any representations by any other Standstill Party or anyone
acting on behalf of any Standstill Party in entering into this Agreement.

(e)
(e)    Counterparts. This Agreement may be executed in as many counterparts as
may be convenient or required. It shall not be necessary that the signature of,
or on behalf of, each party, or that the signature of all persons required to
bind any party, appear on each counterpart. Signatures to this Agreement, any
amendment hereof and any notice given hereunder, transmitted by telecopy or PDF,
and the photocopy of any signature page, shall be valid and effective to bind
the Standstill Party so signing. All such counterparts shall collectively
constitute a single instrument.

(f)
(f)    Waiver. Any provision hereof may be waived only by written instrument
making specific reference to this Agreement signed by the requisite parties in
accordance with Section 9.02 of the Loan Agreement. The waiver by any Standstill
Party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. No failure on the part of any Standstill Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Standstill Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

(g)
(g)    Interpretation. This Agreement is the result of negotiation and,
accordingly, no presumption or burden of proof will arise with respect to any
ambiguity or question of intent concerning this Agreement favoring or
disfavoring any party to this Agreement by virtue of the authorship of any
provision of this Agreement.

(h)
(h)    Reliance.

(i)
(i)    The Loan Parties acknowledge and agree that, notwithstanding anything to
the contrary set forth in this Agreement, the Administrative Agent and the
Standstill Lenders do not have, nor shall have, an obligation to: (A) subject to
the obligations set forth in Section 810(b) hereof, amend the Loan Agreement or
any other Loan Document or otherwise restructure the Obligations; (B) other than
with respect to any continuation of outstanding Eurodollar Loans or any
conversion of outstanding ABR Loans into Eurodollar Loans, make any further
loans, advances or extension of credit to or for the benefit of the Loan
Parties, (C) extend the Standstill Period; (D) refrain from terminating the
Standstill Period upon the occurrence of any Standstill Event of Default or (E)
enter into any other instruments, agreements or documents regarding any of the
same with the Loan Parties, and that neither the Administrative Agent nor the
Lenders, nor any of their respective representatives, have made any agreements
with, or commitments or representations or warranties to, the Loan Parties
(either in writing or orally), other than as expressly stated in this Agreement.

(ii)
(ii)    The Loan Parties expressly understand and further agree that the
Administrative Agent and the Lenders are relying on all terms, covenants,
conditions, warranties and representations set forth in this Agreement as a
material inducement to the Administrative Agent and the Lenders to enter into
this Agreement and to standstill from exercising the Administrative Agent’s and
the Lenders’ rights and remedies as specifically set forth herein.

(i)
(i)    Cumulative Remedies.

(i)
(i)    Except as otherwise specifically provided in this Agreement, the rights,
powers, authorities, remedies, interests and benefits conferred upon the
Administrative Agent and the Lenders by and as provided in this Agreement are
intended to supplement, and be in addition to (and, except as expressly set
forth herein, shall not in any way replace, supersede, amend, limit or
restrict), the rights, powers, authorities, remedies, interests, and benefits
conferred by the Loan Agreement and the other Loan Documents.

(ii)
(ii)    No delay on the part of the Administrative Agent or the Lenders in the
exercise of any power, right or remedy under this Agreement, the Loan Agreement
or any other Loan Document at any time shall operate as a waiver thereof, and no
single or partial exercise by the Administrative Agent or the Standstill Lenders
of any power, right or remedy shall preclude other or further exercise thereof
or the exercise of any other power, right or remedy.

(j)
(j)    Relationship. The Loan Parties agree that the relationship between the
Administrative Agent and the Lenders, on one hand, and the Loan Parties, on the
other hand, is that of creditor and debtor and not that of partners or joint
venturers. This Agreement does not constitute a partnership agreement, or any
other association between the Administrative Agent, the Lenders and the Loan
Parties. The Loan Parties acknowledge that the Administrative Agent and the
Lenders have acted at all times only as a creditor to the Loan Parties within
the normal and usual scope of the activities normally undertaken by a creditor
and in no event have the Administrative Agent and the Lenders attempted to
exercise any control over the Company or any other Loan Party or their
respective businesses or affairs. The Loan Parties further acknowledge that the
Administrative Agent and Lenders have not taken or failed to take any action
under or in connection with their rights under the Loan Agreement and the other
Loan Documents that in any way or to any extent have interfered with or
adversely affected the Loan Parties’ ownership of the Collateral.

(k)
(k)    Ad Hoc Group Actions and Composition.

(i)
(i)    Any action by the Ad Hoc Group with respect to this Agreement (which, for
the avoidance of doubt, is limited to actions under Section 56(k) and Section
810(a) hereof) may be taken by members of the Ad Hoc Group with Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposures of
the Ad Hoc Group taken as a whole (the “Required Ad Hoc Group Members”). Any
action taken hereunder by the Required Ad Hoc Group Members shall bind all
members of the Ad Hoc Group.

(ii)
(ii)    In the event that, at any time on or after the Effective Date, the Ad
Hoc Group does not act on behalf of the Required Lenders, all references to the
“Ad Hoc Group” in this Agreement shall be deemed to refer to the Required
Lenders.

(l)
(l)    No Third Party Beneficiaries. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto and no other person or
entity shall have any right of action hereon, right to claim any right or
benefit from the terms contained herein, or be deemed a third party beneficiary
hereunder.

(m)
(m)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, it being the parties’ intention
that each and every provision of this Agreement be enforced to the fullest
extent permitted by applicable law.

(n)
(n)    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of the Lenders, the Company, and the other Loan Parties and
their respective successors and assigns, except that the Company and the other
Loan Parties may not assign their rights under this Agreement without the prior
written consent of the Required Lenders.

(o)
(o)    Voluntary Agreement. The Loan Parties, the Administrative Agent and the
Standstill Lenders represent and warrant that they are represented by legal
counsel of their choice, that they have consulted with such counsel regarding
this Agreement, that they are fully aware of the terms and provisions contained
herein and of their effect and that they have voluntarily and without coercion
or duress of any kind entered into this Agreement.

(p)
(p)    Integration. This Agreement and the instruments, agreements and documents
referred to in this Agreement shall be deemed incorporated into and made a part
of the Loan Agreement and the other Loan Documents. This Agreement shall be
deemed to be a Loan Document as that term is defined in the Loan Agreement. All
such instruments, agreements and documents, and this Agreement, shall be
construed as integrated and complementary of each other, and, except as
otherwise specifically provided in this Agreement, as augmenting and not
restricting the Administrative Agent’s or the Lenders’ rights, remedies,
benefits and security. If after applying the foregoing an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment to the
Loan Agreement and shall control; provided, however, that, for the avoidance of
doubt, the provisions hereof that do not survive termination of this Agreement
or the Standstill Period shall not be deemed to amend the terms of the Loan
Agreement following such termination. References in the Loan Agreement to this
“Agreement,” “herein,” “hereof” or “hereunder” or references to the Loan
Agreement in any other agreement or document shall, in each case, be deemed to
refer to the Loan Agreement as amended hereby.

(q)
(q)    No Novation. This Agreement shall not extinguish the Loans or other
Obligations outstanding under the Loan Agreement and/or any of the other Loan
Documents as in effect prior to the effectiveness of this Agreement. Nothing
herein contained shall be construed as a substitution, novation or repayment of
the Loans or other Obligations outstanding under the Loan Agreement and/or any
of the other Loan Documents as in effect prior to the effectiveness of this
Agreement, all of which shall remain outstanding in full force and effect after
the effectiveness of this Agreement, as amended hereby.

(r)
(r)    Notices. All notices hereunder shall be deemed given if in writing and
delivered by electronic mail, courier, or registered or certified mail (return
receipt requested) to the following addresses (or at such other addresses as
shall be specified by like notice):

i.
i.     if to the Company:

Akorn, Inc.
1925 West Field Court, Suite 300
Lake Forest, IL 60045
Attention: Duane Portwood, Chief Financial Officer
Email address: duane.portwood@akorn.com
Copies to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Patrick J. Nash; Nicole L. Greenblatt
Email address: patrick.nash@kirkland.com; nicole.greenblat@kirkland.com
ii.
ii.    if to the Ad Hoc Group:

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: Scott J. Greenberg
Email address: sgreenberg@gibsondunn.com


iii.
iii.    if to any other Lender party hereto, to such address as may be furnished
by such Lender from time to time to each of the Standstill Parties.

iv.    iv.    if to the Administrative Agent:
JPMorgan Chase Bank, N.A.
10 S. Dearborn Street
, 9th Floor,
Chicago, IL 60603
Attention: Justin Martin
Email address: justin.2.martin@jpmorgan.com
Copy to:
Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Attention: Zulf Bokhari
Email address: zulf.bokhari@lw.com


Any notice given by delivery, mail (electronic or otherwise), or courier shall
be effective when received.




[Signature Pages to Follow]

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has executed this Agreement below effective as of the Effective Date.
THE COMPANY:
AKORN, INC.


By        
    Name: Duane Portwood
    Title: Chief Financial Officer


OTHER LOAN PARTIES:

ADVANCED VISION RESEARCH, INC.


By        
    Name:
    Title:
AKORN (NEW JERSEY), INC.


By        
    Name:
    Title:
AKORN ANIMAL HEALTH, INC.


By        
    Name:
    Title:
AKORN OPHTHALMICS, INC.


By        
    Name:
    Title:
AKORN SALES, INC.


By        
    Name:
    Title:



INSPIRE PHARMACEUTICALS, INC.


By        
    Name:
    Title:
OAK PHARMACEUTICALS, INC.


By        
    Name:
    Title:
HI-TECH PHARMACAL CO., INC.


By        
    Name:
    Title:
10 EDISON STREET LLC


By        
    Name:
    Title:
13 EDISON STREET LLC


By        
    Name:
    Title:
VPI HOLDINGS CORP.


By        
    Name:
    Title:
VPI HOLDINGS SUB, LLC


By        
    Name:
    Title:





VERSAPHARM INCORPORATED


By        
    Name:
    Title:
COVENANT PHARMA INC.


By        
    Name:
    Title:
OLTA PHARMACEUTICALS CORP.


By        
    Name:
    Title:
CLOVER PHARMACEUTICALS CORP.


By        
    Name:
    Title:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By        
    Name:
    Title:


[LENDERS]




By        
    Name:
    Title:







Exhibit A
Ad Hoc Group


1.
1.     Eaton Vance Management

2.
2.     CIFC Asset Management

3.
3.     The Carlyle Group

4.
4.     Funds, accounts, and other investment vehicles managed, advised, or
sub-advised by Credit Suisse Asset Management, LLC

5.
5.     Certain funds and accounts under management by BlackRock Financial
Management, Inc. and its affiliates

6.
6.     Western Asset Management

7.
7.     GSO Capital Partners

8.
8.     PineBridge Investments

9.
9.     Stonehill Capital Management

10.
10.    BlueMountain Capital Management

11.
11.    Canyon Capital

12.
    Symphony Asset Management

13.
    MidOcean Partners





72141.00400

